Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 1 of 64




        EXHIBIT A
                          Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 2 of 64
                                                                                                                                                    SUM-100
                                          SUMMONS                                                                            FOR COURT USE ONLY
                                                                                                                         (SOLO PARA USO DE LA CORTE)
                                 (CITACION JUDICIAL)
                                                                                                                                   Electronically
NOTICE TO DEFENDANT:                                                                                                                   FILED
(AVISO AL DEMANDADO):                                                                                               by Superior Court of California, County of San Mateo

OUTREACH CORPORATION, a Delaware corporation; CHAD O’CONNOR, an individual, and                                    ON
                                                                                                                                  10/22/2020
DOES 1 through 10, inclusive,                                                                                      By           /s/ Wai Shan Lee
YOU ARE BEING SUED BY PLAINTIFF:                                                                                                      Deputy Clerk

(LO ESTÁ DEMANDANDO EL DEMANDANTE):
LINDSAY MELO, an individual,

NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.
   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
be taken without further warning from the court.
   There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
¡AVISO! Lo han demandado. Si no responde dentro de 30 días, la corte puede decidir en su contra sin escuchar su versión. Lea la información a
continuación.
   Tiene 30 DÍAS DE CALENDARIO después de que le entreguen esta citación y papeles legales para presentar una respuesta por escrito en esta
corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefónica no lo protegen. Su respuesta por escrito tiene que estar
en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios de la corte y más información en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
biblioteca de leyes de su condado o en la corte que le quede más cerca. Si no puede pagar la cuota de presentación, pida al secretario de la corte que
le dé un formulario de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podrá
quitar su sueldo, dinero y bienes sin más advertencia.
   Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
remisión a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
(www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o el
colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
cualquier recuperación de $10,000 ó más de valor recibida mediante un acuerdo o una concesión de arbitraje en un caso de derecho civil. Tiene que
pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                   CASE NUMBER: (Número del Caso):
(El nombre y dirección de la corte es):
 San Mateo County Superior Court                                                                                  20-CIV-04639
 400 County Center, Redwood City, CA 94063
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is: (El nombre, la dirección y el número
de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):
Rory C. Quintana, Quintana Hanafi, LLP 870 Market St., Ste. 819, San Francisco, CA 94102, 415-504-3121
DATE:                                                                        Clerk, by    /s/ Wai Shan                         Lee                   , Deputy
         10/22/2020               Neal I. Taniguchi                                                                                                  (Adjunto)
(Fecha)                                                                      (Secretario)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatión use el formulario Proof of Service of Summons, (POS-010).)
                                 NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
                                     1.   O      as an individual defendant.
                ~gTeir               2.   O      as the person sued under the fictitious name of (specify):
           S                         3.          on behalf of (specify):

                             O            under:        CCP 416.10 (corporation)                                  CCP 416.60 (minor)
            pat.
                                                        CCP 416.20 (defunct corporation)                          CCP 416.70 (conservatee)
                                                   O    CCP 416.40 (association or partnership)            O      CCP 416.90 (authorized person)
                                                   O    other (specify):
                                     4.   O      by personal delivery on (date)                                                                         Page 1 of 1
Form Adopted for Mandatory Use
Judicial Council of California
                                                                     SUMMONS                                                  Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                  www.courts.ca.gov
SUM-100 [Rev. July 1, 2009]

For your protection and privacy, please press the Clear
This Form button after you have printed the form.                Print this form          Save this form                                Clear this form
              Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 3 of 64

                                                                                   Electronically
                                                                                       FILED
                                                                    by Superior Court of California, County of San Mateo
     Rory Quintana, SBN 258747                                     ON             10/22/2020
 1
     QUINTANA HANAFI, LLP                                          BY           /s/Wai Shan Lee
                                                                                     Deputy Clerk
 2   870 Market St., Ste. 819
     San Francisco, CA 94102
 3   Tel.: (415) 504-3121
     Fax: (415) 233-8770
 4
     rory@qhplaw.com
 5
     Attorneys for Plaintiff Lindsay Melo
 6
 7
                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8                                   SAN MATEO COUNTY
                                   UNLIMITED JURISDICTION
 9
10   LINDSAY MELO, an individual,
                                                          CASE NO.:           20-CIV-04639
11
                     Plaintiff,
                                                            COMPLAINT:
12
            vs.
13                                                          1. SEXUAL HARASSMENT IN
                                                                VIOLATION OF FAIR
14   OUTREACH CORPORATION, a Delaware                           EMPLOYMENT AND HOUSING
     corporation; CHAD O’CONNOR, an                             ACT;
15   individual, and DOES 1 through 10, inclusive,
                                                            2. FAILURE TO PREVENT
16                                                              HARASSMENT IN VIOLATION OF
                     Defendants.                                FAIR EMPLOYMENT AND
17                                                              HOUSING ACT;
                                                            3. DISCRIMINATION;
18
                                                            4. VIOLATION OF CALIFORNIA
19                                                              EQUAL PAY ACT; and
                                                            5. DEFAMATION.
20
                                                          DEMAND FOR JURY TRIAL
21
22
23           Plaintiff LINDSAY MELO (“Melo” or “Plaintiff”) brings this complaint against

24   OUTREACH CORPORATION (“Outreach”), CHAD O’CONNOR (“O’Connor”), and DOES 1

25   through 10 (collectively “Defendants”) for (1) sexual harassment; (2) failure to prevent

26   harassment; (3) discrimination; (4) violation of California Equal Pay Act; and (5) defamation.

27           Plaintiff hereby alleges as follows:

28   ///



     Melo v. Outreach Corporation San Mateo County Superior Court Case No. __________
     COMPLAINT
                Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 4 of 64




 1                                      JURISDICTION AND VENUE
 2         1. Venue is proper in this County because the unlawful actions alleged herein occurred in
 3   San Mateo County.
 4         2. The damages sought in this matter exceed $25,000. This matter is thus properly
 5   submitted to the Court of Unlimited Jurisdiction for San Mateo County.
 6         3. On October 20, 2020, Plaintiff properly notified the Department of Fair Employment and
 7   Housing of her injuries and has received a “right-to-sue notice” prior to filing this Complaint. A
 8   true and correct copy of Plaintiff’s “right-to-sue notice” is attached hereto as Exhibit A.
 9                                                  PARTIES
10         4. Plaintiff is an individual and resident of California. Defendant Outreach currently
11   employs Plaintiff within the meaning of the California Labor Code and the California
12   Government Code.
13         5. Plaintiff is a resident of San Mateo County in this judicial district.
14         6. Defendant Outreach is a Delaware corporation, with its principal headquarters at 333
15   Elliott Ave. W, Suite 500, Seattle, Washington.
16         7. At all material times and for all purposes to the claims made herein, Defendant Outreach
17   was an employer within the meaning of the California Labor Code and the California
18   Government Code.
19         8. Defendant O’Connor is an individual and resident of Washington. Defendant Outreach
20   currently employs Defendant O’Connor.
21         9. The true names and capacities, whether individual, corporate, associate or otherwise, of
22   Defendants named herein as Does 1 through 10, inclusive, are unknown to Plaintiff and therefore
23   said Defendants are sued under fictitious names. Plaintiff is informed and believes and thereon
24   alleges that each of the Defendants fictitiously named herein is legally responsible in some
25   actionable manner for the events described herein, and thereby proximately caused the damage to
26   Plaintiff. Plaintiff will seek leave of Court to amend this Complaint to state the true names and
27   capacities of such fictitiously named Defendants when the same have been ascertained.
28   ///


     Melo v. Outreach Corporation San Mateo County Superior Court Case No. __________
     COMPLAINT
              Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 5 of 64




 1                                       FACTUAL ALLEGATIONS
 2       10. Plaintiff has worked two tenures with Defendant Outreach. Initially hired as an
 3   Enterprise Account Executive in or around December 2017, Plaintiff resigned her position in or
 4   around January 2019. Plaintiff then returned to work as an Enterprise Account Executive for
 5   Defendant Outreach in or around April 2020 and is still currently employed by Defendant.
 6       11. Defendant Outreach is a sales engagement platform that manages its customer’s
 7   interactions across various platforms, including email.
 8       12. Plaintiff’s base salary is $135,000 per year, with a variable compensation of an
 9   additional $135,000 per year making her total On Target Earnings (“OTE”) $270,000 per year.
10   Plaintiff has also been granted a stock option to purchase 15,000 shares of Defendant Outreach’s
11   Common Stock as a part of her compensation package.
12       13. On information and belief, and notwithstanding Plaintiff’s previous experience with
13   Defendant Outreach and her enterprise sales experience generally, Plaintiff was paid less than at
14   least two male Enterprise Account Executives with less experience both in sales generally, and
15   specifically with Defendant Outreach.
16       14. Plaintiff returned to work for Defendant Outreach in part based on a professional
17   relationship with her previous supervisor whose employment was terminated shortly after her
18   return to work for Defendant Outreach
19       15. Rather than working with her prior supervisor, Plaintiff was assigned to work for
20   Defendant Chad O’Connor.
21       16. Mr. O’Connor was responsible for providing Plaintiff with support and leads for sales.
22   Despite repeated efforts to seek aide from Mr. O’Connor in order to achieve her OTE goals, Mr.
23   O’Connor instead focused on harassing Plaintiff, including by making comments related to: (a)
24   his sexual attraction to Plaintiff; (b) that he was single; (c) that O’Connor and Plaintiff needed to
25   get together and get drinks (d) that men and women had different sexual needs; (e) that men’s
26   sexual needs were uncontrollable and akin to “cavemen”; (f) that women were too emotional; (g)
27   that he would like to “parade” Plaintiff in front of customers; (h) that sales was like dating, and
28   other harassing and offensive comments, including referring to Plaintiff as “sweet cheeks” and


     Melo v. Outreach Corporation San Mateo County Superior Court Case No. __________
     COMPLAINT
              Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 6 of 64




 1   “twinkle toes”. O’Connor also frequently called or contacted Plaintiff after hours and asked
 2   invasive questions about Plaintiff’s personal dating life. These comments, among others, were
 3   made almost every other day from approximately July 2020 through early September 2020.
 4       17. On or about September 15, 2020, Plaintiff complained to Defendant Outreach regarding
 5   Mr. O’Connor’s behavior and the equal pay issues described above.
 6       18. On information and belief, following Plaintiff’s complaints, on at least one occasion, Mr.
 7   O’Connor told at least one of Plaintiff’s co-workers that Plaintiff, “coerced him,” and that
 8   Plaintiff was trying to “entrap him” for a “payout from Outreach”.
 9       19. On information and belief, Plaintiff alleges that Mr. O’Connor had been reported to
10   human resources prior to Plaintiff’s complaint.
11                                        FIRST CAUSE OF ACTION
                                              Sexual Harassment
12
                                         (Government Code § 12940(j))
13                                  Against Defendant Outreach Corporation

14       20. Plaintiff re-alleges and incorporates by reference all of the above paragraphs as if they

15   were set forth here in full.

16       21. Commencing soon after she was re-hired, Plaintiff was subjected to a pattern of

17   unwanted, severe and/or pervasive sexual harassment by Defendant O’Connor, who was her

18   supervisor, including harassment culminating in tangible adverse employment actions.

19       22. The foregoing conduct was not consented to, was based on Plaintiff’s sex, and created a

20   hostile work environment based on Plaintiff’s sex.

21       23. Such conduct constitutes illegal sexual harassment in violation of Government Code

22   section 12940(j), and other provisions of the Fair Employment and Housing Act (“FEHA”).

23       24. Defendant Outreach, as Plaintiff’s employer, is strictly liable for the conduct of

24   O’Connor because he was at all relevant times employed by Defendant Outreach as Plaintiff’s

25   supervisor, as that term is defined by the FEHA.

26       25. As a proximate result of the harassment, Plaintiff suffered general and emotional

27   distress damages in an amount according to proof.

28


     Melo v. Outreach Corporation San Mateo County Superior Court Case No. __________
     COMPLAINT
              Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 7 of 64




 1       26. As a further proximate result of the aforementioned violations, Plaintiff suffered harm
 2   and is entitled to recovery of medical expenses, unpaid wages, cost of suit, and reasonable
 3   attorneys’ fees, all in an amount to be determined at trial.
 4       27. The aforementioned conduct constitutes oppression, fraud, and malice thereby entitling
 5   Plaintiff to an award of exemplary damages.
 6                                      SECOND CAUSE OF ACTION
                                         Failure to Prevent Harassment
 7
                                         (Government Code § 12940(k))
 8                                  Against Defendant Outreach Corporation

 9       28. Plaintiff re-alleges and incorporates by reference all of the above paragraphs as if they

10   were set forth here in full.

11       29. On information and belief, Plaintiff alleges that Defendant Outreach failed to implement

12   adequate training, policies or instructions that would have prevented the aforementioned

13   unlawful conduct that happened to Plaintiff. Defendant breached its duty to prevent, which

14   resulted in the sexual harassment suffered by Plaintiff as described above.

15       30. As an actual and proximate result of the aforementioned violations, Plaintiff suffered

16   general and emotional distress damages in an amount according to proof.

17       31. As a further proximate result of the aforementioned violations, Plaintiff suffered harm

18   and is entitled to recovery of medical expenses, unpaid wages, cost of suit, and reasonable

19   attorneys’ fees, all in an amount to be determined at trial.

20       32. The aforementioned conduct, including the harassment and retaliation constitutes

21   oppression, fraud, and malice, thereby entitling Plaintiff to an award of exemplary damages.

22                                        THIRD CAUSE OF ACTION
                                             Gender Discrimination
23                                       (Government Code § 12940(k))
                                    Against Defendant Outreach Corporation
24
         33. Plaintiff re-alleges and incorporates by reference all of the above paragraphs as if they
25
     were set forth here in full.
26
27
28


     Melo v. Outreach Corporation San Mateo County Superior Court Case No. __________
     COMPLAINT
              Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 8 of 64




 1       34. At all times herein mentioned the FEHA, Government Code section 12940 et seq., was
 2   in full force and effect and binding on Defendant Outreach. This statute requires Defendant to
 3   refrain from discriminating against any employee on the basis of sex.
 4       35. During Plaintiff’s employment with Defendant, Defendant, through its agents, managers,
 5   supervisors, and employees, discriminated against Plaintiff because of her gender by harassing
 6   her, treating her less favorably in the terms and conditions of employment and denying her
 7   opportunities.
 8       36. As a direct and proximate result of the violation of her rights under the FEHA, Plaintiff
 9   has suffered and/or continues to suffer past and future pecuniary losses, emotional distress, loss
10   of self-esteem, grief, stress, anxiety, stigma, loss of earning capacity, humiliation and loss of
11   enjoyment of life.
12       37. As a further proximate result of this conduct, Plaintiff was required to and did retain
13   attorneys and is therefore entitled to an award of attorneys’ fees and costs according to proof.
14       38. The aforementioned conduct constitutes oppression, fraud, and malice thereby entitling
15   Plaintiff to an award of exemplary damages.
16                                      FOURTH CAUSE OF ACTION
                                     Violation of California Equal Pay Act
17
                                       (California Labor Code § 1197.5)
18                                  Against Defendant Outreach Corporation

19       39. Plaintiff re-alleges and incorporates by reference all of the above paragraphs as if they

20   were set forth here in full.

21       40. Defendant Outreach, at all relevant times, was required to comply with the California

22   Equal Pay Act, Labor Code section 1197.5. This law prohibits paying an employee at wage rates

23   less than the members of the opposite sex in the same establishment for equal work on jobs the

24   performance of which requires equal skill, effort and responsibility, and which are performed

25   under similar working conditions.

26       41. Throughout Plaintiff’s employment, Defendant Outreach willfully violated the

27   California Equal Pay Act by paying Plaintiff at wage rates less than males in the same

28


     Melo v. Outreach Corporation San Mateo County Superior Court Case No. __________
     COMPLAINT
              Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 9 of 64




 1   establishment for equal work on jobs the performance of which required equal skill, effort, and
 2   responsibility and which were performed under similar working conditions.
 3       42. As a proximate result of Defendant’s willful, knowing and intentional violations of the
 4   California Equal Pay Act, Plaintiff has lost employment earnings and benefits, past and future,
 5   according to proof.
 6       43. As a proximate result of Defendant’s willful, knowing and intentional violation of the
 7   California Equal Pay Act, Plaintiff has incurred, and will continue to incur interest, attorneys’
 8   fees and costs.
 9                                        FIFTH CAUSE OF ACTION
                                              Defamation Per Se
10
                                             Against All Defendants
11       44. Plaintiff re-alleges and incorporates by reference all of the above paragraphs as if they
12   were set forth here in full.
13       45. Defendant O’Connor, within the scope of his employment, knowingly made the false
14   statement that Plaintiff “coerced him” into sexually harassing her, that she “entrapped him” for a
15   “payday from [Defendant] Outreach.”
16       46. On information and belief, Defendants made the false statements with the intent to vex
17   and annoy Plaintiff.
18       47. Defendants failed to use reasonable care to determine the truth or falsity of the
19   statements.
20       48. Plaintiff suffered damages because of the false statements described above and the
21   statements were a substantial factor in causing those damages.
22       49. Plaintiff suffered economic damages including the loss of opportunity to earn
23   commissions toward her target earnings.
24       50. Plaintiff suffered non-economic damages including harm to her personal and
25   professional reputation and emotional distress.
26       51. In doing the acts alleged herein, Defendants acted with oppression, fraud, malice and in
27   conscious disregard of Plaintiff’s rights and Plaintiff is therefore entitled to exemplary damages
28   in an amount according to proof at the time of trial.


     Melo v. Outreach Corporation San Mateo County Superior Court Case No. __________
     COMPLAINT
              Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 10 of 64




 1                                         PRAYER FOR RELIEF
 2   WHEREFORE, PLAINTIFF prays for the following judgment:
 3       1.     Declaratory Judgment finding Defendant’s conduct, as alleged herein, violated
 4              Plaintiff’s rights pursuant to the California Labor Code and California Government
 5              Code;
 6       2.     Awarding lost wages and other compensation denied or lost to Plaintiff by reason of
 7              Defendant’s violations of the law;
 8       3.     Awarding compensatory damages for pain and suffering by reason of the actions of
 9              Defendants;
10       4.     Award of statutory penalties;
11       5.     Award of liquidated damages;
12       6.     Award of exemplary damages;
13       7.     Award of reasonable attorneys’ fees and costs pursuant to Cal. Gov. Code section
14              12965 subdivision (b);
15       8.     Award of prejudgment interest; and
16       9.     For such other and further relief as the Court deems proper.
17
                                                             QUINTANA HANAFI, LLP
18
19
20   Date: October 22, 2020                                  ________________________
                                                             Rory Quintana
21
                                                             On behalf of Plaintiff
22                                                           Lindsay Melo

23
24
25
26
27
28


     Melo v. Outreach Corporation San Mateo County Superior Court Case No. __________
     COMPLAINT
Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 11 of 64




                     EXHIBIT A




                     EXHIBIT A
       Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 12 of 64
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


October 21, 2020

Lindsay Melo
1633 Balboa Ave.
Burlingame, California 94010


RE:    Notice to Complainant
       DFEH Matter Number: 202010-11582321
       Right to Sue: Melo / Outreach Corporation

Dear Lindsay Melo:

Attached is a copy of your complaint of discrimination filed with the Department of Fair
Employment and Housing (DFEH) pursuant to the California Fair Employment and
Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
Notice of Case Closure and Right to Sue.

Pursuant to Government Code section 12962, DFEH will not serve these
documents on the employer. You must serve the complaint separately, to all named
respondents. If you do not have an attorney, you must serve the complaint yourself.
Please refer to the attached Notice of Case Closure and Right to Sue for information
regarding filing a private lawsuit in the State of California. A courtesy "Notice of Filing of
Discrimination Complaint" is attached for your convenience.

Be advised that the DFEH does not review or edit the complaint form to ensure that it
meets procedural or statutory requirements.

Sincerely,


Department of Fair Employment and Housing
       Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 13 of 64
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


October 21, 2020

RE:    Notice of Filing of Discrimination Complaint
       DFEH Matter Number: 202010-11582321
       Right to Sue: Melo / Outreach Corporation

To All Respondent(s):

Enclosed is a copy of a complaint of discrimination that has been filed with the
Department of Fair Employment and Housing (DFEH) in accordance with Government
Code section 12960. This constitutes service of the complaint pursuant to Government
Code section 12962. The complainant has requested an authorization to file a lawsuit.
This case is not being investigated by DFEH and is being closed immediately. A copy of
the Notice of Case Closure and Right to Sue is enclosed for your records.

Please refer to the attached complaint for a list of all respondent(s) and their contact
information.

No response to DFEH is requested or required.

Sincerely,


Department of Fair Employment and Housing
       Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 14 of 64
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


October 21, 2020

Lindsay Melo
1633 Balboa Ave.
Burlingame, California 94010

RE:   Notice of Case Closure and Right to Sue
      DFEH Matter Number: 202010-11582321
      Right to Sue: Melo / Outreach Corporation

Dear Lindsay Melo:

This letter informs you that the above-referenced complaint was filed with the
Department of Fair Employment and Housing (DFEH) has been closed effective
October 21, 2020 because an immediate Right to Sue notice was requested. DFEH will
take no further action on the complaint.

This letter is also your Right to Sue notice. According to Government Code section
12965, subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. The civil action must be
filed within one year from the date of this letter.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,


Department of Fair Employment and Housing
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 15 of 64




 1                     COMPLAINT OF EMPLOYMENT DISCRIMINATION
                             BEFORE THE STATE OF CALIFORNIA
 2                   DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                     Under the California Fair Employment and Housing Act
 3
                                  (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Lindsay Melo                                                   DFEH No. 202010-11582321

 6                                   Complainant,
     vs.
 7
 8    Outreach Corporation
      333 Elliot Ave. W. Suite 500
 9    Seattle, Washington 98119

10                                   Respondents

11
     1. Respondent Outreach Corporation is an employer Outreach Corporation subject to suit
12
     under the California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.).
13
     2.
14   3. Complainant Lindsay Melo, resides in the City of Burlingame, State of California.

15 4. Complainant alleges that on or about September 15, 2020, respondent took the
   following adverse actions:
16
     Complainant was harassed because of complainant's sex/gender, sexual harassment-
17 hostile environment.
18
     Complainant was discriminated against because of complainant's sex/gender and as a
19   result of the discrimination was denied equal pay, denied work opportunities or assignments.

20 Complainant experienced retaliation because complainant reported or resisted any form
     of discrimination or harassment and as a result was denied reasonable accommodation for
21   a disability.

22
     Additional Complaint Details: I was re-hired at the same time as two male Enterprise
23 Account Executives. Notwithstanding the fact that I have more experience, both generally
     and with Outreach specifically, both of the male Account Executives are paid more than me
24 and my female co-workers in similar positions. My supervisor, Chad O’Connor, has
     repeatedly harassed me and made inappropriate comments including July 24, 2020 – Mr.
25 O’Connor called me at 4:26 p.m. and told me that I am “pretty, bubbly and nice,” and that I
     could, “have any man she wanted.” In this conversation Mr. O’Connor said, “men are
26
27                                                 -1-
                                  Complaint – DFEH No. 202010-11582321
28 Date Filed: October 21, 2020
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 16 of 64




 1 cavemen…we want to club women over their heads, drag them into our caves and fool
     around with you.” Mr. O’Connor stated that his son is 15 and horny, “walking around with a
 2 boner all day long” and that this is what men are like. Mr. O’Connor asked me how long I
     had been divorced, whether I was in a relationship and several questions about my former
 3 partner. July 28, 2020 – Mr. O’Connor called me and stated that he “missed” me. Mr.
     O’Connor then asked whether I had spoken with or seen met ex over the weekend. He then
 4 asked hem to confirm my relationship status and asked if I was still “good with her decision”
     to end my relationship.       July 29, 2020 – Mr. O’Connor called and greeted me with, “hi
 5 twinkle toes.”
     August 3, 2020 – When I mentioned that someone had reached out to me on LinkedIn to
 6
     ask about the Director of Sales job at Outreach, Mr. O’Connor immediately responded by
 7   stating, “he just wants to date you. Guys do not want to be just friends, they are
     communicating with you to date you. You can’t take the caveman out of us, we just want to
 8   fool around with you.”
     August 4, 2020 – When I asked why I was excluded from an enterpriser meeting invitation,
 9   Mr. O’Connor responded, “you know I love you.” August 5, 2020 – Mr. O’Connor called me
     while eating a snack of vegetable and explained that because he was single he had to “stay
10   sexy.” He then mentioned traveling to the Bay Area for a “drinking night,” and said, “come
     on, I want to have fun with you.” He continued stating how he was active and had a fit body.
11   August 7, 2020 – Mr. O’Connor called me and immediately said, “I hope you’re drinking a
     cocktail.” When I stated that an opportunity I had been working on had committed, he said,
12   “oh I love you even more.” He then stated that he was beginning to realize that the Outreach
     product was not suited for Enterprise and equated it, “to being on a fifth date with a woman,
13   feeling liked to and realizing she is emotionally fucked up.”August 10, 2020 – Mr. O’Connor
     asked me to write an email on his behalf and asked me to “not be too emotional because
14   women tend to be too emotional.” August 12, 2020 – During a West Coast Sales meeting,
     Mr. O’Connor described how he deals with his daughters differently than his sons,
15
     specifically he stated that for his daughters, as women, he just listens and doesn’t try to
16   solve any problems as “they just need to be heard.” Later in this same call, Mr. O’Connor
     could be heard playing a song called “wet ass pussy.” August 12, 2020 – Following his
17   earlier sales meeting call, at around 9pm, Mr. O’Connor called me in what seemed like a
     drunken state and told me that he wanted to fly down to the Bay Area to “blow off some
18   steam” and “have some fun” with me. August 13, 2020 – Mr. O’Connor called me and
     greeted by saying, “hey my little sweet cheeks.” Later in the call, when discussing a sales
19   opportunity with Cadence Design, Mr. O’Connor stated that it reflected the challenge of
     selling during the COVID pandemic as “this would have been a perfect opportunity to go
20   onsite and show them how attractive [I] was,” and that he would, “parade [me] in the office
     and they would drool and buy.” He further said that Cadence design, “love to love some
21   Lindsay,” and that the company was filled with old white-haired men who would love to go to
     a strip club. Randomly he discussed how much money he had made stating it was between
22   $996,000 and $1,100,000. Later that day, Mr. O’Connor again called me and called me
     “cutie-pie.”
23   August 16, 2020 – Again appearing to be inebriated, Mr. O’Connor called me at around 7pm
     and left a voice message stating, “hello Miss Lindsay. I was thinking, we have to get the
24
     band together. . . we need to have a drinking night. . . we gotta get everyone together for a
25   drinking night. We are overdue for a drinking night, long overdue. If you’re around, call me.”

26
27                                                 -2-
                                  Complaint – DFEH No. 202010-11582321
28 Date Filed: October 21, 2020
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 17 of 64




 1 August 19, 2020 – I emailed Mr. O’Connor detailing my concerns with being able to hit my
     ramping quota, which he said he would forward to Anna, but that he was going to re-write it
 2 so that it wasn’t “emotional.” When addressing my ramp quota being reduced after Anna
     read the email, he said, “you’ve got Anna and the woman-to-woman thing.”
 3 August 21, 2020 – During an Enterprise Sales Team meeting, Mr. O’Connor against
     discussed women and his daughters being emotional. After the team meeting, Mr.
 4 O’Connor and I had a one-on-one meeting. During our one-on-one call, while addressing an
     issue with a Sales Development Representative (SDR), Mr. O’Connor responded stating,
 5 “unfortunately when you are an attractive female who’s probably older than him, they get a
     little feisty when you’re pushing back. Before ending the call, Mr. O’Connor said, “I’ll chat
 6
     with you later on my drive home, and I hope you’ll be drinking.” Mr. O’Connor called me
 7   later that evening and discussed going to dinner with others who he said were, “dressed like
     simple people, not like how you and I dress. I was wearing nice slacks and a sport coat,
 8   how do I say this, I was dressed like someone you would date.” August 26, 2020 – I thanked
     Mr. O’Connor for a work-related issue, and he responded by stating, “I’m even better in
 9   person.” During this same call, when discussing an opportunity with a wealth management
     firm, he suggested that I reach out to employees and ask about a day in their life. He said
10   that they were willing to respond to my LinkedIn messages, because “even though [he] has
     more money, [I] am way cuter.” When discussing being back in the office, he said, “it’s nice,
11   I like being around people and Cassie is a cutie.” August 27, 2020 – Knowing that I was
     taking a day off to drive and see her son, Mr. O’Connor stated that he would call me to
12   which I said that I would be in my car with my children and he said, “entertain me, because
     mama needs some entertainment.” August 31, 2020 – I mentioned being in an upsetting
13   situation with an online date and Mr. O’Connor asked “have you been intimate with him.”
     Mr. O’Connor then told me that I should have “slow rolled things because the moment sex is
14   part of the equation, you can’t decipher between the emotions.” Mr. O’Connor then asked
     whether the person exercised and had a fit body stating, “you need someone that exercises,
15
     swims, and has a fit body.” He then stated that I should date someone older because I
16   would have more in common with them. I complained about these things around September
     15 and thereafter heard that Mr. O'Connor has been telling people that I entrapped him, that
17   I was looking for a payout and that I coerced him. I have been on medical leave related to
     stress since these events took place.
18
19
20
21
22
23
24
25
26
27                                                 -3-
                                  Complaint – DFEH No. 202010-11582321
28 Date Filed: October 21, 2020
            Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 18 of 64




 1 VERIFICATION
 2 I, Rory C. Quintana, am the Attorney in the above-entitled complaint. I have read
   the foregoing complaint and know the contents thereof. The matters alleged are
 3
   based on information and belief, which I believe to be true.
 4
   On October 21, 2020, I declare under penalty of perjury under the laws of the State of
 5 California that the foregoing is true and correct.
 6                                                                           Austin, TX
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                 -4-
                                  Complaint – DFEH No. 202010-11582321
28 Date Filed: October 21, 2020
       Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 19 of 64




 1                                       PROOF OF SERVICE
 2   STATE OF CALIFORNIA, SAN FRANCISCO COUNTY.
 3           I, Rory C. Quintana am employed in San Francisco County, State of California. I am over
     the age of 18 years of age and not a party to the within action. My business address is 870
 4   Market St., Ste. 819, San Francisco, CA 94102
 5           On October 22, 2020, I served the foregoing document(s) described as:
        1.   NOTICE AND ACKNOWLEDGMENT OF RECEIPT – CIVIL TO OUTREACH
 6           CORPORATION;
        2.   COMPLAINT;
 7      3.   SUMMONS; and
        4.   PROOF OF SERVICE
 8
                                          SEE SERVICE LIST
 9
10
             [ ]   BY PERSONAL DELIVERY: On this date I caused a true copy of the above-
11                 referenced document to be delivered by hand to each of the parties listed on the
                   SERVICE LIST.
12
13           []    BY OVERNIGHT DELIVERY: I caused the above-referenced document(s) to be
                   delivered by Federal Express with delivery fees paid or provided for in accordance
14                 with ordinary business practices. I am “readily familiar” with the firm’s practice of
15                 collection and processing packages for overnight delivery by Federal Express.
                   They are deposited with a facility regularly maintained by Federal Express for
16                 receipt on the same day in the ordinary course of business.
17           [X]   BY ELECTRONIC TRANSMISSION: I caused the above-referenced
18                 document(s) to be sent by electronic mail to the e-mail addresses of each party
                   listed on the SERVICE LIST.
19           []    BY FIRST CLASS MAIL: I placed the above-referenced document(s) in a sealed
                   envelope, with postage thereon fully prepaid, and deposited said envelope in a
20                 U.S. Postal Service mailbox in San Francisco, California on the date stated above,
                   addressed to each of the named parties listed on the SERVICE LIST.
21
             Executed on October 22, 2020 at Austin, TX
22
                          I declare under penalty of perjury under the laws of the State of California
23                        that the above is true and correct.
24
25
                                                    Rory C. Quintana
26
27
28
      Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 20 of 64




 1
 2                                     SERVICE LIST
 3                                Melo v. Outreach Corp. et al.,
                            San Mateo County Case No.: 20-CIV-04639
 4
     Nicole Demmon – ndemmon@grsm.com
 5   Partner
 6   Gordon & Rees Scully Mansukhani
     701 Fifth Avenue, Suite 2100
 7   Seattle, WA 98104
 8   Blair Walsh – bwalsh@grsm.com
 9   Senior Counsel
     Gordon & Rees Scully Mansukhani
10   275 Battery Street, Suite 2000
     San Francisco, CA 94111
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 21 of 64




         EXHIBIT B
                                          Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 22 of 64



                                      1   SARA A. MOORE (SBN 294255)
                                          BLAIR K. WALSH (SBN: 263066)
                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      3   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      4   Facsimile: (415) 986-8054
                                          Smoore@grsm.com
                                      5   Bwalsh@grsm.com

                                      6   Attorneys for Defendant
                                          OUTREACH CORPORATION
                                      7

                                      8                            SUPERIOR COURT OF CALIFORNIA

                                      9                                  COUNTY OF SAN MATEO

                                     10

                                     11   LINDSAY MELO, an individual,                     )   CASE NO. 20-CIV-04639
                                                                                           )
Gordon Rees Scully Mansukhani, LLP




                                     12                                Plaintiff,          )   DEFENDANT OUTREACH
   275 Battery Street, Suite 2000




                                                                                           )   CORPORATION’S ANSWER TO
     San Francisco, CA 94111




                                     13          vs.                                       )   PLAINTIFF’S COMPLAINT
                                     14                                                    )
                                          OUTREACH CORPORATION, a Delaware                 )
                                          corporation; CHAD O’CONNOR, an
                                     15   individual, and DOES 1 through 10,inclusive,     )
                                                                                           )
                                     16                                Defendants.         )
                                                                                           )   Complaint Filed: October 22, 2020
                                     17

                                     18          DEFENDANT OUTREACH CORPORATION (“Defendant”) hereby answers the
                                     19   Complaint (“Complaint”) filed by Plaintiff LINDSAY MELO (“Plaintiff”) as follows:
                                     20                                       GENERAL DENIAL
                                     21          Pursuant to the provisions of the California Code of Civil Procedure section 431.30(d),
                                     22   Defendant denies generally and specifically each and every allegation contained in Plaintiff’s
                                     23   Complaint, and further specifically denies that Plaintiff was damaged in the sum alleged or in
                                     24   any sum, or at all, by reason or any conduct on the part of Defendant, its officers, agents or
                                     25   employees.
                                     26          ///
                                     27          ///
                                     28          ///

                                                                                         -1-
                                                 DEFENDANT OUTREACH CORPORATION’S ANSWER TO PLAINTIFF’S COMPLAINT
                                          Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 23 of 64



                                      1                                     AFFIRMATIVE DEFENSES

                                      2           Defendant asserts the following affirmative defenses with respect to each cause of action

                                      3   of Plaintiff’s Complaint. By alleging the defenses set forth below, Defendant does not thereby

                                      4   agree or admit that it has the burden of proof, persuasion, or production with respect to any of

                                      5   elements of its defense or that Plaintiff has properly asserted any causes of action against

                                      6   Defendant.

                                      7                                 FIRST AFFIRMATIVE DEFENSE

                                      8                                        (Failure to State a Claim)

                                      9           Plaintiff’s Complaint as a whole, and each and all causes of action alleged therein, fails

                                     10   to state facts sufficient to constitute any cause of action against Defendant.

                                     11                               SECOND AFFIRMATIVE DEFENSE
Gordon Rees Scully Mansukhani, LLP




                                     12                                         (Statute of Limitations)
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13           Defendant alleges that Plaintiff’s Complaint and each purported cause of action set forth

                                     14   therein, are barred by the applicable statutes of limitation including, but not limited to, California

                                     15   Code of Civil Procedure sections 337, 338, 339, 340 and 343; California Labor Code section

                                     16   1197.5; California Business and Professions Code section 17208; and any other applicable

                                     17   statutes of limitation.

                                     18                                 THIRD AFFIRMATIVE DEFENSE

                                     19                                     (Failure to Exhaust Remedies)

                                     20           Defendant asserts that the Complaint, and each purported cause of action set forth

                                     21   therein, is barred to the extent Plaintiff failed to timely and successfully exhaust her

                                     22   administrative remedies.

                                     23                               FOURTH AFFIRMATIVE DEFENSE

                                     24                                         (Waiver and Estoppel)

                                     25           Plaintiff’s Complaint, and each cause of action therein, is barred by the doctrines of

                                     26   waiver and estoppel.

                                     27           ///

                                     28           ///

                                                                                           -2-
                                                  DEFENDANT OUTREACH CORPORATION’S ANSWER TO PLAINTIFF’S COMPLAINT
                                          Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 24 of 64



                                      1                                  FIFTH AFFIRMATIVE DEFENSE

                                      2                                               (Laches)

                                      3          Defendant asserts that Plaintiff is estopped from obtaining the relief sought, or pursuing

                                      4   any of the claims raised or causes of action contained in her Complaint under the doctrines of

                                      5   waiver, estoppel and laches by virtues of her acts, failure to act, conduct, representations,

                                      6   admissions, and the like.

                                      7                                  SIXTH AFFIRMATIVE DEFENSE

                                      8                                      (Avoidable Consequences)

                                      9          Each of Plaintiff’s causes of action and claims for damages are barred, in whole or in

                                     10   part, by the doctrine of avoidable consequences.

                                     11                               SEVENTH AFFIRMATIVE DEFENSE
Gordon Rees Scully Mansukhani, LLP




                                     12                                    (Failure to Mitigate Damages)
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13          Plaintiff suffered no damages, is barred from recovering any damages or must have any

                                     14   recovery reduced by virtue of her failure to exercise reasonable diligence to mitigate her alleged

                                     15   damages.

                                     16                               EIGHTH AFFIRMATIVE DEFENSE

                                     17                                         (Plaintiff’s Conduct)

                                     18          If Plaintiff has suffered damages or injuries, Plaintiff’s negligence, by reason of her own

                                     19   acts, omissions, representations and/or course of conduct, were a contributing proximate cause

                                     20   of said damages or injuries.

                                     21                                  NINTH AFFIRMATIVE DEFENSE

                                     22                                            (No Causation)

                                     23          Plaintiff is barred from recovery because any injuries or damages alleged by her, if any,

                                     24   were the result of new, independent, intervening or superseding causes that are unrelated to any

                                     25   conduct of Defendant. Any action on the part of Defendant was not the proximate or producing

                                     26   cause of any alleged injuries or damages Plaintiff claims were sustained.

                                     27          ///

                                     28          ///

                                                                                         -3-
                                                  DEFENDANT OUTREACH CORPORATION’S ANSWER TO PLAINTIFF’S COMPLAINT
                                          Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 25 of 64



                                      1                                 TENTH AFFIRMATIVE DEFENSE

                                      2                                   (No Violation of Plaintiff’s Rights)

                                      3           Defendant has taken no action and made no omission that violated or sought to violate

                                      4   any statutory or constitutional right relating to Plaintiff.

                                      5                              ELEVENTH AFFIRMATIVE DEFENSE

                                      6                              (Plaintiff’s Damages Caused by Third Party)

                                      7           Plaintiff’s damages, if any, were caused by a third party. Defendant asserts that persons,

                                      8   firms, corporations, entities, or organizations other than Defendant caused the damages

                                      9   sustained by Plaintiff, if any. By reason thereof, Defendant is not liable to Plaintiff for the

                                     10   alleged injuries, losses or damages.

                                     11                              TWELFTH AFFIRMATIVE DEFENSE
Gordon Rees Scully Mansukhani, LLP




                                     12                                           (Comparative Fault)
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13           The right of Plaintiff to any recovery herein, if any right exists, is reduced and limited to

                                     14   the percentage of fault attributable to Defendant pursuant to California Civil Code section

                                     15   1431.2 and/or other applicable law.

                                     16                            THIRTEENTH AFFIRMATIVE DEFENSE

                                     17                                     (Acts or Omissions of Plaintiff)

                                     18           The Complaint, and each purported cause of action contained therein, is barred in whole

                                     19   or in part to the extent that damages, if any, resulted from the acts and/or omissions of Plaintiff.

                                     20                            FOURTEENTH AFFIRMATIVE DEFENSE

                                     21                                  (Workers’ Compensation Exclusivity)

                                     22           Defendant asserts that the Complaint, and each purported cause of action set forth

                                     23   therein, is barred by reason of the California Worker’s Compensation Act, California Labor

                                     24   Code Section 3600, et seq., which is the sole and exclusive remedy for some or all of Plaintiff’s

                                     25   alleged injuries or damages.

                                     26           ///

                                     27           ///

                                     28           ///

                                                                                           -4-
                                                  DEFENDANT OUTREACH CORPORATION’S ANSWER TO PLAINTIFF’S COMPLAINT
                                          Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 26 of 64



                                      1                             FIFTEENTH AFFIRMATIVE DEFENSE

                                      2                                     (Legitimate Business Reasons)

                                      3           Plaintiff is not entitled to relief because Defendant’s alleged conduct of which Plaintiff

                                      4   complains, if committed, was at all times motivated solely by legitimate, non-discriminatory,

                                      5   non-retaliatory, business-related considerations in accordance with all applicable state and

                                      6   federal laws.

                                      7                             SIXTEENTH AFFIRMATIVE DEFENSE

                                      8                                        (Failure to Avoid Harm)

                                      9           Defendant asserts that Plaintiff unreasonably failed to take advantage of preventive or

                                     10   corrective opportunities or to otherwise avoid the harm.

                                     11                           SEVENTEENTH AFFIRMATIVE DEFENSE
Gordon Rees Scully Mansukhani, LLP




                                     12                                                (Consent)
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13           Defendant asserts that Plaintiff at all times gave her consent, express or implied, to the

                                     14   acts, omissions, representations, communications and course of conduct of Defendant as alleged

                                     15   in the Complaint and each cause of action contained therein.

                                     16                            EIGHTEENTH AFFIRMATIVE DEFENSE

                                     17                                          (No Attorneys’ Fees)

                                     18           Defendant asserts that Plaintiff’s Complaint, and each purported cause of action set forth

                                     19   therein fails to state facts sufficient for recovery of attorneys’ fees or other litigation expenses.

                                     20                            NINETEENTH AFFIRMATIVE DEFENSE

                                     21                                       (After-Acquired Evidence)

                                     22           Defendant asserts that Plaintiff’s Complaint, including the damages prayed for therein,

                                     23   is barred and/or limited by the doctrine of after-acquired evidence.

                                     24                             TWENTIETH AFFIRMATIVE DEFENSE

                                     25                                   (No Authorization or Ratification)

                                     26           Defendant asserts that it did not engage in any unlawful conduct towards Plaintiff.

                                     27   However, if the Court or trier of fact determines that unlawful conduct by any agent or employee

                                     28   of Defendant’s occurred, such conduct was neither authorized nor ratified by Defendant.

                                                                                           -5-
                                                  DEFENDANT OUTREACH CORPORATION’S ANSWER TO PLAINTIFF’S COMPLAINT
                                          Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 27 of 64



                                      1                          TWENTY-FIRST AFFIRMATIVE DEFENSE

                                      2                               (Defamation – Statements of Opinions)

                                      3           Defendant alleges that Plaintiff’s purported defamation cause of action fails because the

                                      4   alleged defamatory statements were opinions.

                                      5                         TWENTY-SECOND AFFIRMATIVE DEFENSE

                                      6                                           (Defamation – Truth)

                                      7           Defendant allege that Plaintiff’s purported defamation cause of action fails because the

                                      8   alleged defamatory statements were true and/or substantially true and/or made with a good faith

                                      9   basis for believing they were true.

                                     10                         TWENTY-THIRD AFFIRMATIVE DEFENSE

                                     11                                          (Defamation – Consent)
Gordon Rees Scully Mansukhani, LLP




                                     12           Defendant alleges that Plaintiff’s purported defamation cause of action is barred due to
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   consent.

                                     14                         TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                     15                                         (Defamation – Privilege)

                                     16           Defendant alleges that Plaintiff’s purported defamation cause of action fails because the

                                     17   alleged defamatory statements were privileged, including but not limited to under the common

                                     18   interest privilege.

                                     19                          TWENTY-FIFTH AFFIRMATIVE DEFENSE

                                     20                                         (Defamation – No Malice)

                                     21           Defendant alleges that Plaintiff’s purported defamation cause of action fails because the

                                     22   alleged defamatory statements were made without malice.

                                     23                          TWENTY-SIXTH AFFIRMATIVE DEFENSE

                                     24                                          (Reservation of Rights)

                                     25           Defendant presently has insufficient knowledge or information on which to form a belief

                                     26   as to whether it may have additional, as yet unstated defenses available. Also, because the

                                     27   Complaint is couched in conclusory terms, Defendant reserves the right to assert additional

                                     28   defenses in the event discovery indicates they would be appropriate.

                                                                                           -6-
                                                  DEFENDANT OUTREACH CORPORATION’S ANSWER TO PLAINTIFF’S COMPLAINT
                                          Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 28 of 64



                                      1         WHEREFORE, Defendant prays for judgment as follows:

                                      2         1.    That Plaintiff take nothing by way of her Complaint;

                                      3         2.    That the Complaint be dismissed in its entirety with prejudice;

                                      4         3.    For costs of suit incurred in defense of this action;

                                      5         4.    For recovery of attorneys’ fees expended in the defense of this action; and

                                      6         5.    For such other and further relief as the Court deems just and proper.

                                      7                                 DEMAND FOR JURY TRIAL

                                      8         Defendant hereby demands a trial by jury.

                                      9

                                     10   Dated: November 23, 2020                    GORDON REES SCULLY MANSUKHANI, LLP
                                     11

                                                                                            -P -2, \iv-fi ,
                                                                                          -.4?.
Gordon Rees Scully Mansukhani, LLP




                                     12                                               By:
   275 Battery Street, Suite 2000




                                                                                              SARA A. MOORE
     San Francisco, CA 94111




                                     13                                                       BLAIR K. WALSH
                                                                                      Attorneys for Defendant
                                     14                                               OUTREACH CORPORATION
                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                        -7-
                                                DEFENDANT OUTREACH CORPORATION’S ANSWER TO PLAINTIFF’S COMPLAINT
                                             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 29 of 64



                                         1                                    PROOF OF SERVICE
                                                                     Lindsay Melo v. Outreach Corporation et al.
                                         2                     San Mateo County Superior Court, Case No. 20-CIV-04639
                                         3           I am a resident of the State of California, over the age of eighteen years, and not a party
                                             to the within action. My business address is: Gordon Rees Scully Mansukhani, LLP
                                         4   275 Battery Street, Suite 2000, San Francisco, CA 94111. On the date set forth below, I
                                             served the within documents:
                                         5

                                         6                   DEFENDANT OUTREACH CORPORATION’S ANSWER
                                                                     TO PLAINTIFF’S COMPLAINT
                                         7

                                         8
                                              Via E-Mail: by transmitting via electronic mail the document(s) listed above to the
                                                email address(es) set forth below. During the Coronavirus (Covid-19) pandemic, this
                                                    office will be working remotely, not able to send physical mail as usual, and is
                                         9          therefore using only electronic mail.

                                        10         Via Court Approved Efiling/Eservice Vendor: by instructing a court approved
                                                    Efiling/Eservice vendor to transmit via electronic service the document(s) listed above
                                                    to the parties and/or email address(es) set forth below and/or listed on the court’s
                                        11          website.
   Gordon Rees Scully Mansukhani, LLP




                                        12
      275 Battery Street, Suite 2000




                                               Attorneys for Plaintiff:
        San Francisco, CA 94111




                                        13
                                               Rory Quintana                                       Tel: (415) 504-3121
                                        14     QUINTANA HANAFI, LLP                                Fax: (415) 233-8770
                                               870 Market St., Ste. 819                            Email: Rory@qhplaw
                                        15     San Francisco, CA 94102

                                        16     Attorneys for Chad O’Connor                         Tel: (415) 984-8500
                                                                                                   Fax: (415) 984-8599
                                        17     Michael B. Sachs                                    Email: Msachs@clarkhill.com
                                               Clark Hill LLP
                                        18     One Embarcadero Center, Suite 400
                                               San Francisco, CA 94111
                                        19
                                                    I am readily familiar with the firm’s practice of collection and processing
                                        20   correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
                                             Service on that same day with postage thereon fully prepaid in the ordinary course of business.
                                        21   I am aware that on motion of the party served, service is presumed invalid if postal
                                             cancellation date or postage meter date is more than one day after the date of deposit for
                                        22   mailing in affidavit.

                                        23          I declare under penalty of perjury under the laws of the State of California that the
                                             above is true and correct. Executed on November 23, 2020 at San Francisco, California.
                                        24

                                        25

                                        26
                                                                                                                 Yehimi Olvera
                                        27

                                        28
YOLVERA/19687691v.1


                                                                                             -8-
                                                     DEFENDANT OUTREACH CORPORATION’S ANSWER TO PLAINTIFF’S COMPLAINT
                Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 30 of 64


Jamie Olvera

From:                              admin=aws.firstlegal.com@firstconnect.firstlegal.com on behalf of
                                   admin@aws.firstlegal.com
Sent:                              Monday, November 23, 2020 6:08 PM
To:                                Jamie Olvera; achavez@firstlegal.com
Subject:                           First Legal Order Submitted - 7763702 - Lindsay Melo vs. Chad O'Connor, et al - 20-
                                   CIV-04639



           First Connect eFile Order Confirmation                                                  View in First Connect




                   Your eFiling Has Been Submitted!
               This confirms your order to eFile the below document(s) has been submitted to the court.


               Once your eFile order has been reviewed you will receive a status update with details stating if your
               documents were Accepted, Partially Accepted or Rejected by the Clerk, followed by your conformed
               or received copy(s) or else rejection notice.



                 First Legal Control #: 7763702


                 Court                              SMSC-REDWOOD CITY

                                                                 1
Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 31 of 64

Case Number                       20-CIV-04639
Case Name                         Lindsay Melo vs. Chad O'Connor, et al

Client Matter                     CNA1222458
Portal Reference
                                  4045422-01
Number
Court Transaction /
                                  5352158
Envelope Number(s)
Submitted On                      2020-11-23 18:01

Document(s):


DEFENDANT OUTREACH CORPORATION’S ANSWER TO
PLAINTIFF’S COMPLAINT

Additional Instructions

N/A


Should you have any questions, please contact Client Care and Success at 877.350.8698, email
clientcare@firstlegal.com or you can log in and manage your cases and orders in First Connect.


                                 Thank you for using First Legal.




                                                 2
Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 32 of 64




         EXHIBIT C
     Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 33 of 64



 1
     Michael B. Sachs, Esq. (SBN 235048)
 2   CLARK HILL LLP
     One Embarcadero Center, Suite 400)
 3   San Francisco, California 94111
     Telephone: (415) 984-8500
 4   Facsimile: (415) 984-8599
     E-mail:     MSachs@clarkhill.com
 5
     Attorneys for Defendant
 6   CHAD O’CONNOR

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10

11
      LINDSAY MELO, an individual,                  )     Case No.
12                                                  )
                                  Plaintiff,        )     DEFENDANT CHAD O’CONNOR’S
13                                                  )     JOINDER IN NOTICE OF REMOVAL
             vs.                                    )     OF ACTION FILED BY DEFENDANT
14                                                        OUTREACH CORPORATION
                                                    )
      OUTREACH CORPORATION, a Delaware                    (28 U.S.C. § 1441(b) (DIVERSITY))
15                                                  )
      corporation; CHAD O’CONNOR, an
      individual, and DOES 1 through 10, inclusive, )
16                                                  )     Complaint Filed: October 22, 2020
                                  Defendants.       )
17

18             Defendant CHAD O’CONNOR hereby joins in the Notice of Removal filed by
19    Defendant OUTREACH CORPORATION, thereby putting all parties on notice of the removal
20    of the California state court action entitled, Melo v. Outreach Corporation, et. al. (San Mateo
21    County Superior Court, Case No. 20-CIV-04639), to the United States District Court, Northern
22    District of California.
23
      Dated: November 23, 2020                               CLARK HILL, PLC
24

25                                                           _____________________________
                                                             Michael B. Sachs
26                                                           Attorneys for Defendant
                                                             CHAD O’CONNOR
27

28
                                                    -1-
       DEFENDANT CHAD O’CONNOR’S JOINDER IN NOTICE OF REMOVAL OF ACTION FILED BY
                  DEFENDANT OUTREACH CORPORATION (28 U.S.C. § 1441(b))
     ClarkHill\K1195\415855\261342664.v1-11/23/20
Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 34 of 64




         EXHIBIT D
                                                                                                                                                             CM-010
                         Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 PageFOR
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):        35COURT
                                                                                     of 64
                                                                                         USE ONLY
 Rory C. Quintana, SBN 258747
 Quintana Hanafi, LLP
 870 Market St., Ste. 819, San Francisco, CA 94102

           TELEPHONE NO.: 415-504-3121                       FAX NO. (Optional): 415-233-8770
                                                                                                                          10/22/2020
     ATTORNEY FOR (Name): Plaintiff Lindsay Melo

SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Mateo
 STREET ADDRESS: 400 County Center
 MAILING ADDRESS:
CITY AND ZIP CODE: Redwood City 94063
      BRANCH NAME:

CASE NAME:
Melo v. Outreach Corp., et al.,

        CIVIL CASE COVER SHEET                                 Complex Case Designation                  CASE NUMBER:

  ✖      Unlimited                      Limited                Counter               Joinder             20-CIV-04639
         (Amount                        (Amount
                                                       Filed with first appearance by defendant JUDGE:
         demanded                       demanded is
                                                           (Cal. Rules of Court, rule 3.402)
         exceeds $25,000)               $25,000)                                                 DEPT.:

                                         Items 1–6 below must be completed (see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
      Auto Tort                                            Contract                                    Provisionally Complex Civil Litigation
            Auto (22)                                            Breach of contract/warranty (06)      (Cal. Rules of Court, rules 3.400–3.403)
            Uninsured motorist (46)                              Rule 3.740 collections (09)                  Antitrust/Trade regulation (03)
      Other PI/PD/WD (Personal Injury/Property                   Other collections (09)                      Construction defect (10)
      Damage/Wrongful Death) Tort                                                                            Mass tort (40)
                                                                 Insurance coverage (18)
             Asbestos (04)                                                                                   Securities litigation (28)
                                                                 Other contract (37)
             Product liability (24)                                                                          Environmental/Toxic tort (30)
                                                           Real Property
             Medical malpractice (45)                                                                        Insurance coverage claims arising from the
                                                                 Eminent domain/Inverse
                                                                                                             above listed provisionally complex case
           Other PI/PD/WD (23)                                   condemnation (14)
                                                                                                             types (41)
      Non-PI/PD/WD (Other) Tort                                  Wrongful eviction (33)                Enforcement of Judgment
             Business tort/unfair business practice (07)        Other real property (26)                     Enforcement of judgment (20)
             Civil rights (08)                             Unlawful Detainer
                                                                                                       Miscellaneous Civil Complaint
             Defamation (13)                                     Commercial (31)
                                                                                                             RICO (27)
             Fraud (16)                                          Residential (32)
                                                                                                             Other complaint (not specified above) (42)
             Intellectual property (19)                          Drugs (38)
                                                                                                       Miscellaneous Civil Petition
             Professional negligence (25)                  Judicial Review
                                                                                                             Partnership and corporate governance (21)
           Other non-PI/PD/WD tort (35)                          Asset forfeiture (05)
      Employment                                                 Petition re: arbitration award (11)         Other petition (not specified above) (43)

             Wrongful termination (36)                           Writ of mandate (02)
       ✖     Other employment (15)                               Other judicial review (39)
2.  This case         is       ✖   is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.        Large number of separately represented parties        d.         Large number of witnesses
   b.        Extensive motion practice raising difficult or novel e.          Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                    courts in other counties, states, or countries, or in a federal
   c.        Substantial amount of documentary evidence                       court
                                                                   f.         Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a. ✖ monetary b. ✖ nonmonetary; declaratory or injunctive relief c. ✖ punitive
4. Number of causes of action (specify): 5 - Defamation, discrimination, harassment, failure to prevent harassment, equal pay vio.
5. This case           is      ✖   is not   a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: October 22, 2020
Rory C. Quintana
                            (TYPE OR PRINT NAME)                                                            (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                            NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
      under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
      in sanctions.
 •    File this cover sheet in addition to any cover sheet required by local court rule.
 •    If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
      other parties to the action or proceeding.
 •    Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                            Page 1 of 2
Form Adopted for Mandatory Use                                                                                 Cal. Rules of Court, rules 2.30, 3.220, 3.400–3.403, 3.740;
Judicial Council of California                               CIVIL CASE COVER SHEET                                    Cal. Standards of Judicial Administration, std. 3.10
CM-010 [Rev. July 1, 2007]                                                                                                                              www.courts.ca.gov
Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 36 of 64
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 37 of 64




     Rory Quintana, SBN 258747                                                10/22/2020
 1
     QUINTANA HANAFI, LLP
 2   870 Market St., Ste. 819
     San Francisco, CA 94102
 3   Tel.: (415) 504-3121
     Fax: (415) 233-8770
 4
     rory@qhplaw.com
 5
     Attorneys for Plaintiff Lindsay Melo
 6
 7
                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8                                   SAN MATEO COUNTY
                                   UNLIMITED JURISDICTION
 9
10   LINDSAY MELO, an individual,
                                                          CASE NO.:        20-CIV-04639
11
                     Plaintiff,
                                                            COMPLAINT:
12
            vs.
13                                                          1. SEXUAL HARASSMENT IN
                                                                VIOLATION OF FAIR
14   OUTREACH CORPORATION, a Delaware                           EMPLOYMENT AND HOUSING
     corporation; CHAD O’CONNOR, an                             ACT;
15   individual, and DOES 1 through 10, inclusive,
                                                            2. FAILURE TO PREVENT
16                                                              HARASSMENT IN VIOLATION OF
                     Defendants.                                FAIR EMPLOYMENT AND
17                                                              HOUSING ACT;
                                                            3. DISCRIMINATION;
18
                                                            4. VIOLATION OF CALIFORNIA
19                                                              EQUAL PAY ACT; and
                                                            5. DEFAMATION.
20
                                                          DEMAND FOR JURY TRIAL
21
22
23           Plaintiff LINDSAY MELO (“Melo” or “Plaintiff”) brings this complaint against

24   OUTREACH CORPORATION (“Outreach”), CHAD O’CONNOR (“O’Connor”), and DOES 1

25   through 10 (collectively “Defendants”) for (1) sexual harassment; (2) failure to prevent

26   harassment; (3) discrimination; (4) violation of California Equal Pay Act; and (5) defamation.

27           Plaintiff hereby alleges as follows:

28   ///



     Melo v. Outreach Corporation San Mateo County Superior Court Case No. __________
     COMPLAINT
               Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 38 of 64




 1                                      JURISDICTION AND VENUE
 2         1. Venue is proper in this County because the unlawful actions alleged herein occurred in
 3   San Mateo County.
 4         2. The damages sought in this matter exceed $25,000. This matter is thus properly
 5   submitted to the Court of Unlimited Jurisdiction for San Mateo County.
 6         3. On October 20, 2020, Plaintiff properly notified the Department of Fair Employment and
 7   Housing of her injuries and has received a “right-to-sue notice” prior to filing this Complaint. A
 8   true and correct copy of Plaintiff’s “right-to-sue notice” is attached hereto as Exhibit A.
 9                                                  PARTIES
10         4. Plaintiff is an individual and resident of California. Defendant Outreach currently
11   employs Plaintiff within the meaning of the California Labor Code and the California
12   Government Code.
13         5. Plaintiff is a resident of San Mateo County in this judicial district.
14         6. Defendant Outreach is a Delaware corporation, with its principal headquarters at 333
15   Elliott Ave. W, Suite 500, Seattle, Washington.
16         7. At all material times and for all purposes to the claims made herein, Defendant Outreach
17   was an employer within the meaning of the California Labor Code and the California
18   Government Code.
19         8. Defendant O’Connor is an individual and resident of Washington. Defendant Outreach
20   currently employs Defendant O’Connor.
21         9. The true names and capacities, whether individual, corporate, associate or otherwise, of
22   Defendants named herein as Does 1 through 10, inclusive, are unknown to Plaintiff and therefore
23   said Defendants are sued under fictitious names. Plaintiff is informed and believes and thereon
24   alleges that each of the Defendants fictitiously named herein is legally responsible in some
25   actionable manner for the events described herein, and thereby proximately caused the damage to
26   Plaintiff. Plaintiff will seek leave of Court to amend this Complaint to state the true names and
27   capacities of such fictitiously named Defendants when the same have been ascertained.
28   ///


     Melo v. Outreach Corporation San Mateo County Superior Court Case No. __________
     COMPLAINT
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 39 of 64




 1                                       FACTUAL ALLEGATIONS
 2       10. Plaintiff has worked two tenures with Defendant Outreach. Initially hired as an
 3   Enterprise Account Executive in or around December 2017, Plaintiff resigned her position in or
 4   around January 2019. Plaintiff then returned to work as an Enterprise Account Executive for
 5   Defendant Outreach in or around April 2020 and is still currently employed by Defendant.
 6       11. Defendant Outreach is a sales engagement platform that manages its customer’s
 7   interactions across various platforms, including email.
 8       12. Plaintiff’s base salary is $135,000 per year, with a variable compensation of an
 9   additional $135,000 per year making her total On Target Earnings (“OTE”) $270,000 per year.
10   Plaintiff has also been granted a stock option to purchase 15,000 shares of Defendant Outreach’s
11   Common Stock as a part of her compensation package.
12       13. On information and belief, and notwithstanding Plaintiff’s previous experience with
13   Defendant Outreach and her enterprise sales experience generally, Plaintiff was paid less than at
14   least two male Enterprise Account Executives with less experience both in sales generally, and
15   specifically with Defendant Outreach.
16       14. Plaintiff returned to work for Defendant Outreach in part based on a professional
17   relationship with her previous supervisor whose employment was terminated shortly after her
18   return to work for Defendant Outreach
19       15. Rather than working with her prior supervisor, Plaintiff was assigned to work for
20   Defendant Chad O’Connor.
21       16. Mr. O’Connor was responsible for providing Plaintiff with support and leads for sales.
22   Despite repeated efforts to seek aide from Mr. O’Connor in order to achieve her OTE goals, Mr.
23   O’Connor instead focused on harassing Plaintiff, including by making comments related to: (a)
24   his sexual attraction to Plaintiff; (b) that he was single; (c) that O’Connor and Plaintiff needed to
25   get together and get drinks (d) that men and women had different sexual needs; (e) that men’s
26   sexual needs were uncontrollable and akin to “cavemen”; (f) that women were too emotional; (g)
27   that he would like to “parade” Plaintiff in front of customers; (h) that sales was like dating, and
28   other harassing and offensive comments, including referring to Plaintiff as “sweet cheeks” and


     Melo v. Outreach Corporation San Mateo County Superior Court Case No. __________
     COMPLAINT
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 40 of 64




 1   “twinkle toes”. O’Connor also frequently called or contacted Plaintiff after hours and asked
 2   invasive questions about Plaintiff’s personal dating life. These comments, among others, were
 3   made almost every other day from approximately July 2020 through early September 2020.
 4       17. On or about September 15, 2020, Plaintiff complained to Defendant Outreach regarding
 5   Mr. O’Connor’s behavior and the equal pay issues described above.
 6       18. On information and belief, following Plaintiff’s complaints, on at least one occasion, Mr.
 7   O’Connor told at least one of Plaintiff’s co-workers that Plaintiff, “coerced him,” and that
 8   Plaintiff was trying to “entrap him” for a “payout from Outreach”.
 9       19. On information and belief, Plaintiff alleges that Mr. O’Connor had been reported to
10   human resources prior to Plaintiff’s complaint.
11                                        FIRST CAUSE OF ACTION
                                              Sexual Harassment
12
                                         (Government Code § 12940(j))
13                                  Against Defendant Outreach Corporation

14       20. Plaintiff re-alleges and incorporates by reference all of the above paragraphs as if they

15   were set forth here in full.

16       21. Commencing soon after she was re-hired, Plaintiff was subjected to a pattern of

17   unwanted, severe and/or pervasive sexual harassment by Defendant O’Connor, who was her

18   supervisor, including harassment culminating in tangible adverse employment actions.

19       22. The foregoing conduct was not consented to, was based on Plaintiff’s sex, and created a

20   hostile work environment based on Plaintiff’s sex.

21       23. Such conduct constitutes illegal sexual harassment in violation of Government Code

22   section 12940(j), and other provisions of the Fair Employment and Housing Act (“FEHA”).

23       24. Defendant Outreach, as Plaintiff’s employer, is strictly liable for the conduct of

24   O’Connor because he was at all relevant times employed by Defendant Outreach as Plaintiff’s

25   supervisor, as that term is defined by the FEHA.

26       25. As a proximate result of the harassment, Plaintiff suffered general and emotional

27   distress damages in an amount according to proof.

28


     Melo v. Outreach Corporation San Mateo County Superior Court Case No. __________
     COMPLAINT
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 41 of 64




 1       26. As a further proximate result of the aforementioned violations, Plaintiff suffered harm
 2   and is entitled to recovery of medical expenses, unpaid wages, cost of suit, and reasonable
 3   attorneys’ fees, all in an amount to be determined at trial.
 4       27. The aforementioned conduct constitutes oppression, fraud, and malice thereby entitling
 5   Plaintiff to an award of exemplary damages.
 6                                      SECOND CAUSE OF ACTION
                                         Failure to Prevent Harassment
 7
                                         (Government Code § 12940(k))
 8                                  Against Defendant Outreach Corporation

 9       28. Plaintiff re-alleges and incorporates by reference all of the above paragraphs as if they

10   were set forth here in full.

11       29. On information and belief, Plaintiff alleges that Defendant Outreach failed to implement

12   adequate training, policies or instructions that would have prevented the aforementioned

13   unlawful conduct that happened to Plaintiff. Defendant breached its duty to prevent, which

14   resulted in the sexual harassment suffered by Plaintiff as described above.

15       30. As an actual and proximate result of the aforementioned violations, Plaintiff suffered

16   general and emotional distress damages in an amount according to proof.

17       31. As a further proximate result of the aforementioned violations, Plaintiff suffered harm

18   and is entitled to recovery of medical expenses, unpaid wages, cost of suit, and reasonable

19   attorneys’ fees, all in an amount to be determined at trial.

20       32. The aforementioned conduct, including the harassment and retaliation constitutes

21   oppression, fraud, and malice, thereby entitling Plaintiff to an award of exemplary damages.

22                                        THIRD CAUSE OF ACTION
                                             Gender Discrimination
23                                       (Government Code § 12940(k))
                                    Against Defendant Outreach Corporation
24
         33. Plaintiff re-alleges and incorporates by reference all of the above paragraphs as if they
25
     were set forth here in full.
26
27
28


     Melo v. Outreach Corporation San Mateo County Superior Court Case No. __________
     COMPLAINT
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 42 of 64




 1       34. At all times herein mentioned the FEHA, Government Code section 12940 et seq., was
 2   in full force and effect and binding on Defendant Outreach. This statute requires Defendant to
 3   refrain from discriminating against any employee on the basis of sex.
 4       35. During Plaintiff’s employment with Defendant, Defendant, through its agents, managers,
 5   supervisors, and employees, discriminated against Plaintiff because of her gender by harassing
 6   her, treating her less favorably in the terms and conditions of employment and denying her
 7   opportunities.
 8       36. As a direct and proximate result of the violation of her rights under the FEHA, Plaintiff
 9   has suffered and/or continues to suffer past and future pecuniary losses, emotional distress, loss
10   of self-esteem, grief, stress, anxiety, stigma, loss of earning capacity, humiliation and loss of
11   enjoyment of life.
12       37. As a further proximate result of this conduct, Plaintiff was required to and did retain
13   attorneys and is therefore entitled to an award of attorneys’ fees and costs according to proof.
14       38. The aforementioned conduct constitutes oppression, fraud, and malice thereby entitling
15   Plaintiff to an award of exemplary damages.
16                                      FOURTH CAUSE OF ACTION
                                     Violation of California Equal Pay Act
17
                                       (California Labor Code § 1197.5)
18                                  Against Defendant Outreach Corporation

19       39. Plaintiff re-alleges and incorporates by reference all of the above paragraphs as if they

20   were set forth here in full.

21       40. Defendant Outreach, at all relevant times, was required to comply with the California

22   Equal Pay Act, Labor Code section 1197.5. This law prohibits paying an employee at wage rates

23   less than the members of the opposite sex in the same establishment for equal work on jobs the

24   performance of which requires equal skill, effort and responsibility, and which are performed

25   under similar working conditions.

26       41. Throughout Plaintiff’s employment, Defendant Outreach willfully violated the

27   California Equal Pay Act by paying Plaintiff at wage rates less than males in the same

28


     Melo v. Outreach Corporation San Mateo County Superior Court Case No. __________
     COMPLAINT
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 43 of 64




 1   establishment for equal work on jobs the performance of which required equal skill, effort, and
 2   responsibility and which were performed under similar working conditions.
 3       42. As a proximate result of Defendant’s willful, knowing and intentional violations of the
 4   California Equal Pay Act, Plaintiff has lost employment earnings and benefits, past and future,
 5   according to proof.
 6       43. As a proximate result of Defendant’s willful, knowing and intentional violation of the
 7   California Equal Pay Act, Plaintiff has incurred, and will continue to incur interest, attorneys’
 8   fees and costs.
 9                                        FIFTH CAUSE OF ACTION
                                              Defamation Per Se
10
                                             Against All Defendants
11       44. Plaintiff re-alleges and incorporates by reference all of the above paragraphs as if they
12   were set forth here in full.
13       45. Defendant O’Connor, within the scope of his employment, knowingly made the false
14   statement that Plaintiff “coerced him” into sexually harassing her, that she “entrapped him” for a
15   “payday from [Defendant] Outreach.”
16       46. On information and belief, Defendants made the false statements with the intent to vex
17   and annoy Plaintiff.
18       47. Defendants failed to use reasonable care to determine the truth or falsity of the
19   statements.
20       48. Plaintiff suffered damages because of the false statements described above and the
21   statements were a substantial factor in causing those damages.
22       49. Plaintiff suffered economic damages including the loss of opportunity to earn
23   commissions toward her target earnings.
24       50. Plaintiff suffered non-economic damages including harm to her personal and
25   professional reputation and emotional distress.
26       51. In doing the acts alleged herein, Defendants acted with oppression, fraud, malice and in
27   conscious disregard of Plaintiff’s rights and Plaintiff is therefore entitled to exemplary damages
28   in an amount according to proof at the time of trial.


     Melo v. Outreach Corporation San Mateo County Superior Court Case No. __________
     COMPLAINT
              Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 44 of 64




 1                                         PRAYER FOR RELIEF
 2   WHEREFORE, PLAINTIFF prays for the following judgment:
 3       1.     Declaratory Judgment finding Defendant’s conduct, as alleged herein, violated
 4              Plaintiff’s rights pursuant to the California Labor Code and California Government
 5              Code;
 6       2.     Awarding lost wages and other compensation denied or lost to Plaintiff by reason of
 7              Defendant’s violations of the law;
 8       3.     Awarding compensatory damages for pain and suffering by reason of the actions of
 9              Defendants;
10       4.     Award of statutory penalties;
11       5.     Award of liquidated damages;
12       6.     Award of exemplary damages;
13       7.     Award of reasonable attorneys’ fees and costs pursuant to Cal. Gov. Code section
14              12965 subdivision (b);
15       8.     Award of prejudgment interest; and
16       9.     For such other and further relief as the Court deems proper.
17
                                                             QUINTANA HANAFI, LLP
18
19
20   Date: October 22, 2020                                  ________________________
                                                             Rory Quintana
21
                                                             On behalf of Plaintiff
22                                                           Lindsay Melo

23
24
25
26
27
28


     Melo v. Outreach Corporation San Mateo County Superior Court Case No. __________
     COMPLAINT
Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 45 of 64




                     
                         
                         
                         
                         
                         
                         
                         
                         
                         
                         
                         
                         
                         
                         
                         
                         
                         
                         
                         
                     
        Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 46 of 64
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


October 21, 2020

Lindsay Melo
1633 Balboa Ave.
Burlingame, California 94010


RE:    Notice to Complainant
       DFEH Matter Number: 202010-11582321
       Right to Sue: Melo / Outreach Corporation

Dear Lindsay Melo:

Attached is a copy of your complaint of discrimination filed with the Department of Fair
Employment and Housing (DFEH) pursuant to the California Fair Employment and
Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
Notice of Case Closure and Right to Sue.

Pursuant to Government Code section 12962, DFEH will not serve these
documents on the employer. You must serve the complaint separately, to all named
respondents. If you do not have an attorney, you must serve the complaint yourself.
Please refer to the attached Notice of Case Closure and Right to Sue for information
regarding filing a private lawsuit in the State of California. A courtesy "Notice of Filing of
Discrimination Complaint" is attached for your convenience.

Be advised that the DFEH does not review or edit the complaint form to ensure that it
meets procedural or statutory requirements.

Sincerely,


Department of Fair Employment and Housing
       Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 47 of 64
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


October 21, 2020

RE:    Notice of Filing of Discrimination Complaint
       DFEH Matter Number: 202010-11582321
       Right to Sue: Melo / Outreach Corporation

To All Respondent(s):

Enclosed is a copy of a complaint of discrimination that has been filed with the
Department of Fair Employment and Housing (DFEH) in accordance with Government
Code section 12960. This constitutes service of the complaint pursuant to Government
Code section 12962. The complainant has requested an authorization to file a lawsuit.
This case is not being investigated by DFEH and is being closed immediately. A copy of
the Notice of Case Closure and Right to Sue is enclosed for your records.

Please refer to the attached complaint for a list of all respondent(s) and their contact
information.

No response to DFEH is requested or required.

Sincerely,


Department of Fair Employment and Housing
       Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 48 of 64
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


October 21, 2020

Lindsay Melo
1633 Balboa Ave.
Burlingame, California 94010

RE:   Notice of Case Closure and Right to Sue
      DFEH Matter Number: 202010-11582321
      Right to Sue: Melo / Outreach Corporation

Dear Lindsay Melo:

This letter informs you that the above-referenced complaint was filed with the
Department of Fair Employment and Housing (DFEH) has been closed effective
October 21, 2020 because an immediate Right to Sue notice was requested. DFEH will
take no further action on the complaint.

This letter is also your Right to Sue notice. According to Government Code section
12965, subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. The civil action must be
filed within one year from the date of this letter.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,


Department of Fair Employment and Housing
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 49 of 64




 1                     COMPLAINT OF EMPLOYMENT DISCRIMINATION
                             BEFORE THE STATE OF CALIFORNIA
 2                   DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                     Under the California Fair Employment and Housing Act
 3
                                  (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Lindsay Melo                                                   DFEH No. 202010-11582321

 6                                   Complainant,
     vs.
 7
 8    Outreach Corporation
      333 Elliot Ave. W. Suite 500
 9    Seattle, Washington 98119

10                                   Respondents

11
     1. Respondent Outreach Corporation is an employer Outreach Corporation subject to suit
12
     under the California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.).
13
     2.
14   3. Complainant Lindsay Melo, resides in the City of Burlingame, State of California.

15 4. Complainant alleges that on or about September 15, 2020, respondent took the
   following adverse actions:
16
     Complainant was harassed because of complainant's sex/gender, sexual harassment-
17 hostile environment.
18
     Complainant was discriminated against because of complainant's sex/gender and as a
19   result of the discrimination was denied equal pay, denied work opportunities or assignments.

20 Complainant experienced retaliation because complainant reported or resisted any form
     of discrimination or harassment and as a result was denied reasonable accommodation for
21   a disability.

22
     Additional Complaint Details: I was re-hired at the same time as two male Enterprise
23 Account Executives. Notwithstanding the fact that I have more experience, both generally
     and with Outreach specifically, both of the male Account Executives are paid more than me
24 and my female co-workers in similar positions. My supervisor, Chad O’Connor, has
     repeatedly harassed me and made inappropriate comments including July 24, 2020 – Mr.
25 O’Connor called me at 4:26 p.m. and told me that I am “pretty, bubbly and nice,” and that I
     could, “have any man she wanted.” In this conversation Mr. O’Connor said, “men are
26
27                                                 -1-
                                  Complaint – DFEH No. 202010-11582321
28 Date Filed: October 21, 2020
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 50 of 64




 1 cavemen…we want to club women over their heads, drag them into our caves and fool
     around with you.” Mr. O’Connor stated that his son is 15 and horny, “walking around with a
 2 boner all day long” and that this is what men are like. Mr. O’Connor asked me how long I
     had been divorced, whether I was in a relationship and several questions about my former
 3 partner. July 28, 2020 – Mr. O’Connor called me and stated that he “missed” me. Mr.
     O’Connor then asked whether I had spoken with or seen met ex over the weekend. He then
 4 asked hem to confirm my relationship status and asked if I was still “good with her decision”
     to end my relationship.       July 29, 2020 – Mr. O’Connor called and greeted me with, “hi
 5 twinkle toes.”
     August 3, 2020 – When I mentioned that someone had reached out to me on LinkedIn to
 6
     ask about the Director of Sales job at Outreach, Mr. O’Connor immediately responded by
 7   stating, “he just wants to date you. Guys do not want to be just friends, they are
     communicating with you to date you. You can’t take the caveman out of us, we just want to
 8   fool around with you.”
     August 4, 2020 – When I asked why I was excluded from an enterpriser meeting invitation,
 9   Mr. O’Connor responded, “you know I love you.” August 5, 2020 – Mr. O’Connor called me
     while eating a snack of vegetable and explained that because he was single he had to “stay
10   sexy.” He then mentioned traveling to the Bay Area for a “drinking night,” and said, “come
     on, I want to have fun with you.” He continued stating how he was active and had a fit body.
11   August 7, 2020 – Mr. O’Connor called me and immediately said, “I hope you’re drinking a
     cocktail.” When I stated that an opportunity I had been working on had committed, he said,
12   “oh I love you even more.” He then stated that he was beginning to realize that the Outreach
     product was not suited for Enterprise and equated it, “to being on a fifth date with a woman,
13   feeling liked to and realizing she is emotionally fucked up.”August 10, 2020 – Mr. O’Connor
     asked me to write an email on his behalf and asked me to “not be too emotional because
14   women tend to be too emotional.” August 12, 2020 – During a West Coast Sales meeting,
     Mr. O’Connor described how he deals with his daughters differently than his sons,
15
     specifically he stated that for his daughters, as women, he just listens and doesn’t try to
16   solve any problems as “they just need to be heard.” Later in this same call, Mr. O’Connor
     could be heard playing a song called “wet ass pussy.” August 12, 2020 – Following his
17   earlier sales meeting call, at around 9pm, Mr. O’Connor called me in what seemed like a
     drunken state and told me that he wanted to fly down to the Bay Area to “blow off some
18   steam” and “have some fun” with me. August 13, 2020 – Mr. O’Connor called me and
     greeted by saying, “hey my little sweet cheeks.” Later in the call, when discussing a sales
19   opportunity with Cadence Design, Mr. O’Connor stated that it reflected the challenge of
     selling during the COVID pandemic as “this would have been a perfect opportunity to go
20   onsite and show them how attractive [I] was,” and that he would, “parade [me] in the office
     and they would drool and buy.” He further said that Cadence design, “love to love some
21   Lindsay,” and that the company was filled with old white-haired men who would love to go to
     a strip club. Randomly he discussed how much money he had made stating it was between
22   $996,000 and $1,100,000. Later that day, Mr. O’Connor again called me and called me
     “cutie-pie.”
23   August 16, 2020 – Again appearing to be inebriated, Mr. O’Connor called me at around 7pm
     and left a voice message stating, “hello Miss Lindsay. I was thinking, we have to get the
24
     band together. . . we need to have a drinking night. . . we gotta get everyone together for a
25   drinking night. We are overdue for a drinking night, long overdue. If you’re around, call me.”

26
27                                                 -2-
                                  Complaint – DFEH No. 202010-11582321
28 Date Filed: October 21, 2020
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 51 of 64




 1 August 19, 2020 – I emailed Mr. O’Connor detailing my concerns with being able to hit my
     ramping quota, which he said he would forward to Anna, but that he was going to re-write it
 2 so that it wasn’t “emotional.” When addressing my ramp quota being reduced after Anna
     read the email, he said, “you’ve got Anna and the woman-to-woman thing.”
 3 August 21, 2020 – During an Enterprise Sales Team meeting, Mr. O’Connor against
     discussed women and his daughters being emotional. After the team meeting, Mr.
 4 O’Connor and I had a one-on-one meeting. During our one-on-one call, while addressing an
     issue with a Sales Development Representative (SDR), Mr. O’Connor responded stating,
 5 “unfortunately when you are an attractive female who’s probably older than him, they get a
     little feisty when you’re pushing back. Before ending the call, Mr. O’Connor said, “I’ll chat
 6
     with you later on my drive home, and I hope you’ll be drinking.” Mr. O’Connor called me
 7   later that evening and discussed going to dinner with others who he said were, “dressed like
     simple people, not like how you and I dress. I was wearing nice slacks and a sport coat,
 8   how do I say this, I was dressed like someone you would date.” August 26, 2020 – I thanked
     Mr. O’Connor for a work-related issue, and he responded by stating, “I’m even better in
 9   person.” During this same call, when discussing an opportunity with a wealth management
     firm, he suggested that I reach out to employees and ask about a day in their life. He said
10   that they were willing to respond to my LinkedIn messages, because “even though [he] has
     more money, [I] am way cuter.” When discussing being back in the office, he said, “it’s nice,
11   I like being around people and Cassie is a cutie.” August 27, 2020 – Knowing that I was
     taking a day off to drive and see her son, Mr. O’Connor stated that he would call me to
12   which I said that I would be in my car with my children and he said, “entertain me, because
     mama needs some entertainment.” August 31, 2020 – I mentioned being in an upsetting
13   situation with an online date and Mr. O’Connor asked “have you been intimate with him.”
     Mr. O’Connor then told me that I should have “slow rolled things because the moment sex is
14   part of the equation, you can’t decipher between the emotions.” Mr. O’Connor then asked
     whether the person exercised and had a fit body stating, “you need someone that exercises,
15
     swims, and has a fit body.” He then stated that I should date someone older because I
16   would have more in common with them. I complained about these things around September
     15 and thereafter heard that Mr. O'Connor has been telling people that I entrapped him, that
17   I was looking for a payout and that I coerced him. I have been on medical leave related to
     stress since these events took place.
18
19
20
21
22
23
24
25
26
27                                                 -3-
                                  Complaint – DFEH No. 202010-11582321
28 Date Filed: October 21, 2020
            Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 52 of 64




 1 VERIFICATION
 2 I, Rory C. Quintana, am the Attorney in the above-entitled complaint. I have read
   the foregoing complaint and know the contents thereof. The matters alleged are
 3
   based on information and belief, which I believe to be true.
 4
   On October 21, 2020, I declare under penalty of perjury under the laws of the State of
 5 California that the foregoing is true and correct.
 6                                                                           Austin, TX
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                 -4-
                                  Complaint – DFEH No. 202010-11582321
28 Date Filed: October 21, 2020
       Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 53 of 64




 1                                       PROOF OF SERVICE
 2   STATE OF CALIFORNIA, SAN FRANCISCO COUNTY.
 3           I, Rory C. Quintana am employed in San Francisco County, State of California. I am over
     the age of 18 years of age and not a party to the within action. My business address is 870
 4   Market St., Ste. 819, San Francisco, CA 94102
 5           On October 22, 2020, I served the foregoing document(s) described as:
        1.   NOTICE AND ACKNOWLEDGMENT OF RECEIPT – CIVIL TO OUTREACH
 6           CORPORATION;
        2.   COMPLAINT;
 7      3.   SUMMONS; and
        4.   PROOF OF SERVICE
 8
                                          SEE SERVICE LIST
 9
10
             [ ]   BY PERSONAL DELIVERY: On this date I caused a true copy of the above-
11                 referenced document to be delivered by hand to each of the parties listed on the
                   SERVICE LIST.
12
13           []    BY OVERNIGHT DELIVERY: I caused the above-referenced document(s) to be
                   delivered by Federal Express with delivery fees paid or provided for in accordance
14                 with ordinary business practices. I am “readily familiar” with the firm’s practice of
15                 collection and processing packages for overnight delivery by Federal Express.
                   They are deposited with a facility regularly maintained by Federal Express for
16                 receipt on the same day in the ordinary course of business.
17           [X]   BY ELECTRONIC TRANSMISSION: I caused the above-referenced
18                 document(s) to be sent by electronic mail to the e-mail addresses of each party
                   listed on the SERVICE LIST.
19           []    BY FIRST CLASS MAIL: I placed the above-referenced document(s) in a sealed
                   envelope, with postage thereon fully prepaid, and deposited said envelope in a
20                 U.S. Postal Service mailbox in San Francisco, California on the date stated above,
                   addressed to each of the named parties listed on the SERVICE LIST.
21
             Executed on October 22, 2020 at Austin, TX
22
                          I declare under penalty of perjury under the laws of the State of California
23                        that the above is true and correct.
24
25
                                                    Rory C. Quintana
26
27
28
      Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 54 of 64




 1
 2                                     SERVICE LIST
 3                                Melo v. Outreach Corp. et al.,
                            San Mateo County Case No.: 20-CIV-04639
 4
     Nicole Demmon – ndemmon@grsm.com
 5   Partner
 6   Gordon & Rees Scully Mansukhani
     701 Fifth Avenue, Suite 2100
 7   Seattle, WA 98104
 8
     Blair Walsh – bwalsh@grsm.com
 9   Senior Counsel
     Gordon & Rees Scully Mansukhani
10   275 Battery Street, Suite 2000
     San Francisco, CA 94111
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
          3         Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 55 of 64

                             SUPERIOR COURT OF SAN MATEO COUNTY
                             400 County Center, Redwood City, CA 94063
                                                                                                 FILED
                                                                                              SAN MATEO COUNTY
                                     www.sanmateocourt.org
                                                                                                     10/23/2020
                                                                                           Clerk of the Superior Court
                                                                                          By /s/ Wai Lee
               NOTICE OF CASE MANAGEMENT CONFERENCE                                            Deputy Court Clerk


    Lindsay Melo                                                              Case No: 20-CIV-04639

                                      vs.
                                                                             Date and Thursday, 03/04/2021
    Chad O'Connor                                                               Time: at 9:00 AM
                                                                                Dept.: 11
 You are hereby given notice of your Case Management Conference. The date, time and department have been
 written above.
 1. You are hereby given notice of your Case Management Conference. The date, time and department are noted
    above:
       a) Serve all named defendants and file proofs of service on those defendants with the court within 60-days of
           filing the complaint (CRC 201.7).
       b) Serve a copy of this notice, Case Management Statement and ADR Information Sheet on all named parties in
           this action. Documents are available under the online under the CIVIL CMC Packet section at:
           http://sanmateocourt.org/court_divisions/civil/
       c) File and serve a completed Case Management Statement at least 15-days before the Case Management
           Conference [CRC 212(g)]. Failure to do so may result in monetary sanctions.
       d) Meet and confer, in person or by telephone, to consider each of the issues identified in CRC 212(f) no later
           than 30-days before the date set for the Case Management Conference.
 2. If you fail to follow the orders above, you are ordered to show cause as to why you should not be sanctioned. The
    order to Show Cause hearing will be at the same time as the Case Management Conference hearing. Sanctions
    may include monetary, evidentiary or issue sanctions as well as striking pleadings and/or dismissal.
 3. Parties may proceed to an Appropriate Dispute Resolution process (“ADR”) by filing a Civil Stipulation and Order to
    ADR Form and Order. You may find this form and information regarding the Civil ADR Program online at
    http://sanmateocourt.org/court_divisions/adr/civil/
 4. If you have filed a default or a judgment has been entered, your case may not automatically be taken off Case
    Management Conference Calendar if there are any parties pending, including “Does,” “Roes,” etc. If “Does”,
    “Roes,” etc. are named in your complaint, they must be dismissed in order to close the case. If any party is in
    bankruptcy, the case is stayed only as to that named party.
 5. All attorneys of record and self-represented parties are required to attend this conference*
 6. The Case Management judge will issue orders at the conclusion of the conference that may include:
       a) Referring parties to voluntary ADR and setting an ADR completion date;
       b) Dismissing or serving claims or parties;
       c) Setting a trial date.
 7. The Case Management judge may be the trial judge in this case.
For further information regarding case management policies and procedures, see the court’s website at: www.sanmateoocourt.org
* Telephonic appearances at case management conferences are available by contacting CourtCall, LLC, an independent vendor, at
  least five business days prior to the scheduled conference (see attached CourtCall information).




                                                                                                                  Rev. Oct. 2020
      3      Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 56 of 64

RORY QUINTANA
QUINTANA HANAFI LLP
870 MARKET STREET SUITE 819
SAN FRANCISCO CA 94102




                                                                                Rev. Oct 2020
                         Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 57 of 64
                                                                                                                                                  POS-015
ATTORNEY OR PARTY WITHOUT ATTORNEY:                     STATE BAR NO:      258747                                        FOR COURT USE ONLY
NAME:   Rory C. Quintana
FIRM NAME: Quintana Hanafi, LLP
STREET ADDRESS: 870 Market St., Ste. 819
CITY: San Francisco                                           STATE:     CA    ZIP CODE: 94102
TELEPHONE NO.: 415-504-3121                                  FAX NO. :    415-233-8770
E-MAIL ADDRESS: rory@qhplaw.com

ATTORNEY FOR (Name): Plaintiff Lindsay Melo
SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Mateo
                                                                                                                         11/13/2020
 STREET ADDRESS:     400 County Center
 MAILING ADDRESS:
CITY AND ZIP CODE: Redwood       City 94063
     BRANCH NAME:


     Plaintiff/Petitioner: Lindsay Melo
Defendant/Respondent: Outreach Corporation et al.,
                                                                                                          CASE NUMBER:
                NOTICE AND ACKNOWLEDGMENT OF RECEIPT—CIVIL                                                 20-CIV-04639

TO (insert name of party being served): Outreach Corporation

                                                                             NOTICE
     The summons and other documents identified below are being served pursuant to section 415.30 of the California Code of Civil
     Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
     (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
     on you in any other manner permitted by law.
     If you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
     form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
     entity. In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
     summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the
     acknowledgment of receipt below.


Date of mailing:        October 22, 2020


                                 Rory C. Quintana
                                 (TYPE OR PRINT NAME)                                            (SIGNATURE OF SENDER—MUST NOT BE A PARTY IN THIS CASE)



                                                        ACKNOWLEDGMENT OF RECEIPT
This acknowledges receipt of (to be completed by sender before mailing):

1.      ✖    A copy of the summons and of the complaint.
2.           Other (specify):




(To be completed by recipient):

Date this form is signed:        Nov. 12, 2020

 Blair K. Walsh - Attorney for Outreach Corporation
               (TYPE OR PRINT YOUR NAME AND NAME OF ENTITY, IF ANY,                          (SIGNATURE OF PERSON ACKNOWLEDGING RECEIPT, WITH TITLE IF
                      ON WHOSE BEHALF THIS FORM IS SIGNED)                                ACKNOWLEDGMENT IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITY)




                                                                                                                                                      Page 1 of 1

Form Adopted for Mandatory Use
Judicial Council of California
                                           NOTICE AND ACKNOWLEDGMENT OF RECEIPT — CIVIL                                                   Code of Civil Procedure,
                                                                                                                                               §§ 415.30, 417.10
POS-015 [Rev. January 1, 2005]                                                                                                              www.courtinfo.ca.gov
For your protection and privacy, please press the Clear
This Form button after you have printed the form.                      Print this form       Save this form                            Clear this form
                                             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 58 of 64



                                         1                                    PROOF OF SERVICE
                                                                     Lindsay Melo v. Outreach Corporation et al.
                                         2                     San Mateo County Superior Court, Case No. 20-CIV-04639
                                         3           I am a resident of the State of California, over the age of eighteen years, and not a party
                                             to the within action. My business address is: Gordon Rees Scully Mansukhani, LLP
                                         4   275 Battery Street, Suite 2000, San Francisco, CA 94111. On the date set forth below, I
                                             served the within documents:
                                         5

                                         6                NOTICE OF ACKNOWLEDGMENT OF RECEIPT (SIGNED)
                                         7

                                         8   Via E-Mail: by transmitting via electronic mail the document(s) listed above to the
                                               email address(es) set forth below. During the Coronavirus (Covid-19) pandemic, this
                                                office will be working remotely, not able to send physical mail as usual, and is
                                         9      therefore using only electronic mail.
                                        10
                                              Via   Facsimile: by transmitting via facsimile the document(s) listed above to the fax
                                                number(s) set forth below.
                                        11
                                              Via  Hand: by causing the document(s) listed above to be hand delivered to the
   Gordon Rees Scully Mansukhani, LLP




                                                person(s) at the address(es) set forth below.
                                        12
                                              Via
      275 Battery Street, Suite 2000




                                                     Fed Ex: by placing a true copy thereof enclosed in a sealed envelope, at a station
        San Francisco, CA 94111




                                        13      designated for collection and processing of envelopes and packages for overnight
                                                delivery by FedEx as part of the ordinary business practices of Gordon Rees Scully
                                        14      Mansukhani, LLP described below, addressed as follows:

                                        15    Via  U.S. Mail: by placing the document(s) listed above in a sealed envelope with
                                                postage thereon fully prepaid, in United States mail in the State of California at San
                                                Francisco, addressed as set forth below.
                                        16

                                        17     Attorneys for Plaintiff:
                                               Rory Quintana                                    Tel: (415) 504-3121
                                        18     QUINTANA HANAFI, LLP                             Fax: (415) 233-8770
                                               870 Market St., Ste. 819                         Email: Rory@qhplaw
                                        19     San Francisco, CA 94102
                                        20
                                                    I am readily familiar with the firm’s practice of collection and processing
                                        21   correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
                                             Service on that same day with postage thereon fully prepaid in the ordinary course of business.
                                        22   I am aware that on motion of the party served, service is presumed invalid if postal
                                             cancellation date or postage meter date is more than one day after the date of deposit for
                                        23   mailing in affidavit.
                                        24          I declare under penalty of perjury under the laws of the State of California that the
                                             above is true and correct. Executed on November 12, 2020 at San Francisco, California.
                                        25

                                        26
                                                                                                                 Yehimi Olvera
                                        27

                                        28
YOLVERA/19687691v.1


                                                                                         -2-
                                                                                  PROOF OF SERVICE
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 59 of 64



 1   Michael B. Sachs, Esq., SBN 235048
     CLARK HILL LLP
 2   One Embarcadero Center, Suite 400
     San Francisco, CA 94111
 3   Telephone:    (415) 984-8500
     Facsimile:    (415) 984-8599
 4
     MSachs@ClarkHill.com
                                                                            11/23/2020
 5
     Attorneys for Defendant
 6   CHAD O’CONNOR

 7
                              SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8
                                                COUNTY OF SAN MATEO
 9

10
     LINDSAY MELO,                                              Case No. 20-CIV-04639
11
                                        Plaintiff,              DEFENDANT CHAD O’CONNOR’S
12                                                              ANSWER TO PLAINTIFF LINDSAY
              v.                                                MELO’S COMPLAINT
13
     OUTREACH CORPORATION, a Delaware
14   corporation; CHAD O’CONNOR, an                             Complaint Filed: October 22, 2020
     individual, et al.,
15
                                        Defendants.
16

17
             Defendant, CHAD O’CONNOR (“O’Connor” of “Defendant”), hereby answers the
18
     Complaint (“Complaint”) filed by LINDSAY MELO (“Melo” or “Plaintiff”) as follows:
19
                                                     GENERAL DENIAL
20
             Pursuant to the provisions of California Code of Civil Procedure § 431.30(d), Defendant
21
     denies, generally and specifically, each, every and all of the allegations in the Complaint and
22
     specifically denies that he did or failed to do anything which in any way caused or contributed to the
23   accident, event, episode, injuries, if any, or damages, if any, either as alleged, otherwise or at all; and
24   specifically denies that the Plaintiff has been or will be damaged in any sum or sums, either as
25   alleged, otherwise or at all.
26   ///

                                                            1
                                  DEFENDANT CHAD O’CONNOR’S ANSWER
                                 TO PLAINTIFF LINDSAY MELO’S COMPLAINT
     ClarkHill\K1195\415855\261337232.v1-11/23/20
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 60 of 64



 1                                            AFFIRMATIVE DEFENSES

 2           Defendant asserts the below affirmative defenses, based on information and belief, to preserve

 3   issues and not to constitute admissions or to shift any evidentiary burdens of proof or production.

 4   Therefore, without waiving or excusing Plaintiff’s own, and respective, burdens of proof and

     production of evidence, Defendant further alleges as and for his affirmative defenses to all causes of
 5
     action asserted against him in the Complaint:
 6
                                          FIRST AFFIRMATIVE DEFENSE
 7
             1.       Each and every allegation in the Complaint fails to state facts sufficient to constitute a
 8
     cause of action against Defendant.
 9
                                        SECOND AFFIRMATIVE DEFENSE
10
             2.       The Complaint, including each alleged cause of action, is barred by the applicable
11
     statute of limitations, including but not limited to Code of Civil Procedure § 340(c) and California
12
     Civil Code 3425.1-3425.5.
13
                                          THIRD AFFIRMATIVE DEFENSE
14           3.       The Complaint, including each purported cause of action therein, is barred, in whole or
15   part, by the equitable doctrines of estoppel, laches, waiver, release, and unclean hands.
16                                      FOURTH AFFIRMATIVE DEFENSE
17           4.       To the extent Defendant made any statement alleged by Plaintiff (which is expressly

18   denied), such statement or statements were true.

19                                        FIFTH AFFIRMATIVE DEFENSE

20          5.        To the extent Defendant made any statement alleged by Plaintiff (which is expressly

21   denied), such statement, or statements, were statements of opinion.

                                          SIXTH AFFIRMATIVE DEFENSE
22
            6.        To the extent Defendant made any statement alleged by Plaintiff (which is expressly
23
     denied), such statement or statements were not damaging on its, or their, face without further
24
     explanation.
25
     ///
26
     ///
                                                       2
                                     DEFENDANT CHAD O’CONNOR’S ANSWER
                                    TO PLAINTIFF LINDSAY MELO’S COMPLAINT
     ClarkHill\K1195\415855\261337232.v1-11/23/20
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 61 of 64



 1                                     SEVENTH AFFIRMATIVE DEFENSE

 2          7.        To the extent Defendant made any statement alleged by Plaintiff (which is expressly

 3   denied), such statement or statements were privileged.

 4                                       EIGHTH AFFIRMATIVE DEFENSE

            8.        To the extent Defendant made any statement alleged by Plaintiff (which is expressly
 5
     denied), Plaintiff was not damaged by such statement or statements.
 6
                                          NINTH AFFIRMATIVE DEFENSE
 7
            9.        To the extent Defendant made any statement alleged by Plaintiff (which is expressly
 8
     denied), such statement or statements were true.
 9
                                         TENTH AFFIRMATIVE DEFENSE
10
            10.       To the extent Plaintiff suffered any damages as alleged (which is expressly denied),
11
     such damages were caused or contributed to by Plaintiff’s own actions or the actions of others over
12
     whom Defendant exercised no control. Plaintiff, by the exercise of reasonable effort and/or care,
13
     could have mitigated the amount of damages alleged to have been suffered, but Plaintiff has failed,
14   neglected and refused, and continues to fail, neglect and refuse to exercise a reasonable effort to
15   mitigate any and all damages.
16                                    ELEVENTH AFFIRMATIVE DEFENSE
17          11.       Defendant has insufficient knowledge or information upon which to form a belief as to

18   whether he may have additional, and as yet unstated, affirmative defenses available, and Defendant

19   reserves the right to assert such additional defenses in the event discovery, investigation, or analysis

20   indicate they are proper.

21           WHEREFORE, Defendant requests judgment as follows:

             1.       That Plaintiff take nothing by reason of the Complaint;
22
             2.       That this action be dismissed in its entirety with prejudice;
23
             3.       That judgment be entered in favor of Defendant and against Plaintiff
24
             4.       That Defendant be awarded his costs and expenses of suit herein, including his
25
     reasonable attorneys’ fees; and
26
     ///
                                                       3
                                     DEFENDANT CHAD O’CONNOR’S ANSWER
                                    TO PLAINTIFF LINDSAY MELO’S COMPLAINT
     ClarkHill\K1195\415855\261337232.v1-11/23/20
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 62 of 64



 1           5.       That this Court grant such other and further relief to Defendant as may be deemed just

 2   and proper.

 3

 4   Dated: November 23, 2020                         CLARK HILL LLP

 5

 6
                                                      By:
 7
                                                            Michael B. Sachs
 8                                                    Attorneys for Defendant
                                                      CHAD O’CONNOR
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                       4
                                     DEFENDANT CHAD O’CONNOR’S ANSWER
                                    TO PLAINTIFF LINDSAY MELO’S COMPLAINT
     ClarkHill\K1195\415855\261337232.v1-11/23/20
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 63 of 64



 1                                                  PROOF OF SERVICE

 2                                      Melo v. Outreach Corporation, et al
                                 San Mateo County Superior Court No. 20-civ-04639.
 3
     STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO
 4
            I am employed in the County of San Francisco, State of California. I am over the age of 18
     and not a party to the within action; my business address is One Embarcadero Center, Suite 400, San
 5   Francisco, California 94111.
 6           On November 23, 2020, I served the foregoing documents described as DEFENDANT
     CHAD O’CONNOR’S ANSWER TO PLAINTIFF LINDSAY MELO’S COMPLAINT on the
 7   parties in this action by placing
 8           ☐ the original of the document(s)          ☒ true copies of the document(s)

 9   in separate sealed envelopes addressed to the following party(ies) in this matter at the following
     address(es):
10
     Rory Quintana, Esq.                                    Attorneys for Plaintiff
11   Quintana Hanafi LLP
     870 Market Street, Suite 819                           Tel: (415) 504-3121
12   San Francisco, CA 94102                                Fax: (415) 233-8770
13
                                                            rory@qhplaw.com
14
     Sara A. Moore, Esq.                                    Attorneys for Defendant Outreach Corporation
15   Blair K. Walsh, Esq.
     Gordon Rees Scully Mansukhani                          Tel: (415) 986-5900
16   275 Battery Street, Suite 2000                         Fax: (415) 986-8054
     San Francisco, CA 94111
17                                                          smoore@grsm.com
                                                            bwalsh@grsm.com
18

19          BY U.S. MAIL: I enclosed the documents in a sealed envelope or package addressed to the
             above-named persons at the addresses exhibited therewith. I am readily familiar with Clark
20           Hill's practice of collection and processing correspondence for mailing. Under that practice,
             documents are deposited with the U.S. Postal Service on the same day which is stated in the
21           proof of service, with postage fully prepaid at San Francisco, California in the ordinary course
             of business. I am aware that on motion of party served, service is presumed invalid if the
22           postal cancellation date or postage meter date is more than one day after the date stated in this
             proof of service.
23
            BY OVERNIGHT DELIVERY: I enclosed the documents in an envelope or package
24           provided by an overnight delivery carrier and addressed to the above-named persons at the
             addresses exhibited therewith. I placed the envelope or package for collection and overnight
25           delivery at an office or a regularly utilized drop box of the overnight delivery carrier.

            BY FACSIMILE: Based on an agreement of the parties to accept service by fax transmission,
26
             I faxed the documents to the above-named persons at the fax numbers exhibited therewith.
                                                       5
                                     DEFENDANT CHAD O’CONNOR’S ANSWER
                                    TO PLAINTIFF LINDSAY MELO’S COMPLAINT
     ClarkHill\K1195\415855\261337232.v1-11/23/20
             Case 4:20-cv-08262-JST Document 1-1 Filed 11/23/20 Page 64 of 64



 1           No error was reported by the fax machine that I used. A copy of the record of the fax
             transmission, which I printed out, is attached.
 2
            BY PERSONAL SERVICE: I personally delivered the documents to the above-named
 3           persons at the addresses exhibited therewith. (1) For a party represented by an attorney,
             delivery was made to the attorney or at the attorney’s office by leaving the documents in an
 4           envelope or package clearly labeled to identify the attorney being served with a receptionist or
             an individual in charge of the office. (2) For a party, delivery was made to the party or by
             leaving the documents at the party’s residence with some person not less than 18 years of age
 5           between the hours of eight in the morning and six in the evening.
 6          BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused the document to be sent to the
             above-named persons at the e-mail addresses exhibited therewith. I did not receive, within a
 7           reasonable time after the transmission, any electronic message or other indication that the
             transmission was unsuccessful.
 8
            BY ELECTRONIC: I caused the above-entitled document(s) to be served through
 9           LexisNexis Courtlink addressed to all parties appearing on the LexisNexis Courtlink
             electronic service list for the above-entitled case. The file transmission was reported as
10           completed and a copy of the “LexisNexis Courtlink Filing Receipt” page(s) will be
             maintained with the original document(s) in our office.
11
             Executed on November 23, 2020, at Castro Valley, California.
12
              I declare under penalty of perjury under the laws of the State of California that the foregoing
     is true and correct.
13

14

15
                                                    CHRISTINE THOMAS
16

17

18

19

20

21

22

23

24

25

26

                                                       6
                                     DEFENDANT CHAD O’CONNOR’S ANSWER
                                    TO PLAINTIFF LINDSAY MELO’S COMPLAINT
     ClarkHill\K1195\415855\261337232.v1-11/23/20
